Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 1 of 62 PageID #:432




                         EXHIBIT 3
   Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 2 of 62 PageID #:433




THE ECONOMIC IMPACTS OF
COUNTERFEITING AND PIRACY
Report prepared for BASCAP and INTA
          Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 3 of 62 PageID #:434




Acknowledgements


                                              Frontier Economics Ltd is a member of the Frontier Economics network, which consists of
                                              two separate companies based in Europe (Frontier Economics Ltd, with offices in Brussels,
                                              Cologne, Dublin, London & Madrid) and Australia (Frontier Economics Pty Ltd, with offices
                                                   in Melbourne & Sydney). Both companies are independently owned, and legal
                                               commitments entered into by one company do not impose any obligations on the other
                                               company in the network. All views expressed in this document are the views of Frontier
                                                                                  Economics Ltd.

                                                   The International Chamber of Commerce (ICC) works to promote a balanced and
                                                   sustainable system for the protection of intellectual property. It believes that IP
                                               protection encourages innovation and the development of knowledge-based industries,
                                                   stimulates international trade, and creates a favorable climate for foreign direct
                                                 investment and technology transfer. ICC launched BASCAP (Business Action to Stop
                                               Counterfeiting and Piracy) to connect and mobilize businesses across industries, sectors
                                               and national borders in the fight against counterfeiting and piracy. Visit BASCAP on the
                                                                           web at: www.iccwbo.org/bascap

                                                The International Trademark Association (INTA) is a global organization of over 7,000
                                                trademark owners and professionals from over 190 countries. INTA is a not-for-profit
                                                membership association dedicated to supporting trademarks and related intellectual
                                              property in order to protect consumers and to promote fair and effective commerce. The
                                                 Association was founded in 1878 and today INTA leads the way in global trademark
                                               research, policy development, education and training. More details about INTA and its
                                                                         roles are available at www.inta.org

                                                  BASCAP and INTA express appreciation to TECXIPIO for their valuable source data
                                               contributions to this report. TECXCIPIO is an IT company specialized in building scalable
                                                 solutions to accurately track and analyse worldwide copyright infringements on the
                                                                              internet. www.tecxipio.com




Frontier Economics Ltd is a member of the Frontier Economics network, which consists of two separate companies based in Europe (Frontier Economics Ltd,
with offices in Brussels, Cologne, Dublin, London & Madrid) and Australia (Frontier Economics Pty Ltd, with offices in Melbourne & Sydney). Both companies
are independently owned, and legal commitments entered into by one company do not impose any obligations on the other company in the network. All
views expressed in this document are the views of Frontier Economics Ltd.
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 4 of 62 PageID #:435

                                                                         The economic impacts of counterfeiting and piracy




              CONTENTS
              Foreword

              Executive Summary                                                                                    6
                     1.1   Extending the findings of the OECD/EUIPO                                                6
                     1.2   Key findings                                                                            7
                     1.3   Analytical approach                                                                     9
                     1.4   Agenda for future research                                                              9

              2      Introduction                                                                                11
                     2.1   Background and context                                                                 11
                     2.2   Extending the findings of the OECD/EUIPO: estimating the global incidence
                           of counterfeiting and piracy and its effects                                           12

              3      Quadrants 1 and 2: The global value of counterfeiting and piracy                            14
                     3.1   Quadrant 1: The OECD/EUIPO’s estimates of international trade in
                           counterfeit and pirated goods                                                          14
                     3.2   Quadrant 2: estimating the domestic production and consumption of
                           counterfeit and pirated goods                                                          16
                     3.3   Conclusion and discussion                                                              22

              4      Quadrant 3: The global value of digitally pirated goods in specific
                     sectors                                                                                     23
                     4.1   Introduction                                                                           23
                     4.2   Film                                                                                   23
                     4.3   Music                                                                                  28
                     4.4   Software                                                                               34
                     4.5   Conclusion and discussion                                                              37

              5      Quadrant 4: Wider economic costs                                                            40
                     5.1   Introduction                                                                           40
                     5.2   Econometric analysis of impacts on economic growth                                     41
                     5.3   Impacts on displaced economic activity, tax, employment and investment                 46
                     5.4   Other social impacts                                                                   50
                     5.5   Conclusion                                                                             53

              6      Conclusions                                                                                 54
                     6.1   Projections of the future incidence of counterfeiting and piracy                       54
                     6.2   Projection of wider social and economic costs                                          56
                     6.3   Summary of results                                                                     56

              Annex A         Constructing an average price of movies .......................................... 59

              Annex B         Constructing an average price of music ............................................. 60




frontier economics
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 5 of 62 PageID #:436

                                                    The economic impacts of counterfeiting and piracy




frontier economics                                                                                  4
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 6 of 62 PageID #:437

                                                                 The economic impacts of counterfeiting and piracy



              Foreword
              When BASCAP commissioned Frontier Economics to do a report in 2011 on the global
              impact of counterfeiting and piracy, our aim was firstly to build on the seminal work of
              the OECD to—for the first time ever—undertake a data-based, econometric approach to
              quantifying the value of counterfeiting and piracy; secondly, we set out to pick up where
              the OECD left off, by expanding their work to include several categories of counterfeiting
              and piracy that they did not address. Our findings were somewhat alarming, in terms of
              the magnitudes, but also the projections of how the problem of counterfeiting and
              piracy would continue to grow in the years to follow. At that time, Frontier estimated
              that the total global economic value of counterfeit and pirated goods was as much as
              $650 Billion per year, and projected that this figure would grow to almost $1.8 Trillion
              by 2015.
              As 2015 drew to a close, BASCAP, together with the International Trademark Association
              (INTA), asked Frontier, to update their report. They have found that counterfeiting and
              piracy continue to grow at an astounding rate. And, despite increased efforts by the
              private sector, governments, international government organizations and a growing
              number of NGOs, the problem is getting worse, not better.
              This troubling trend was confirmed last year when OECD/EU IPO issued a report
              updating their original 2008 report on the level of international trade in counterfeit
              goods, where they found an 80% increase in counterfeiting between 2008 and 2013.
              In developing this report, Frontier has once again collaborated with OECD on
              methodologies and once again addressed additional impacts of counterfeiting a piracy
              beyond losses associated with cross border trade in fakes. Additionally, the new Frontier
              study takes a deeper look into the broader social economic impacts of counterfeiting
              and piracy.
              This report shows that the infiltration of counterfeit and pirated products, or IP theft,
              creates an enormous drain on the global economy – crowding out Billions in legitimate
              economic activity and facilitating an "underground economy" that deprives
              governments of revenues for vital public services, forces higher burdens on tax payers,
              dislocates hundreds of thousands of legitimate jobs and exposes consumers to
              dangerous and ineffective products.
              We commissioned the original Frontier report and this update because we believe that
              reliable information on the scope, scale, costs and impacts of counterfeiting and piracy
              is critical for helping policymakers to better understand that the trade in fakes is
              damaging their economies, threatening the health and safety of their citizens and stifling
              innovation and creativity.
              BASCAP and INTA hope that better information on how counterfeiting and piracy
              undermine IP, innovation, economic growth and employment, will better enable
              policymakers to make the fight against IP theft a higher public policy priority – and take
              the actions needed to prevent the damage inflicted by counterfeiting and piracy.
              BASCAP and INTA will continue to explore ways to add further research on this critical
              issue, and to work together and with other stakeholders to build greater awareness of
              the enormous costs of counterfeiting and piracy.


frontier economics                                                                                               5
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 7 of 62 PageID #:438

                                                                                   The economic impacts of counterfeiting and piracy




              EXECUTIVE SUMMARY
              Counterfeiting and piracy are highly pervasive across countries and sectors, representing
              a multi-Billion-dollar industry globally that continues to grow. Measuring the scale of
              counterfeiting and piracy helps us to understand the size of the problem, and the
              related social costs. It also helps inform policymakers so that they can target resources
              appropriately towards combating counterfeiting and piracy.

     1.1 Extending the findings of the OECD/EUIPO
              Our starting point is the recent work undertaken by the Organization for Economic
              Cooperation and Development (OECD) and European Union Intellectual Property Office
              (EUIPO) to measure the extent of piracy and counterfeiting in international trade.1 The
              OECD/EUIPO Report builds on a previous, ground-breaking study by the OECD in 2008.
              Since the publication of the initial report, researchers at the OECD have been able to
              bring significant enhancements to their research methodology, including improved
              econometric modelling, greater magnitudes of data and increased primary data from
              customs experts.
              The OECD/EUIPO estimates that trade in counterfeit and pirated products accounted for
              as much as 2.5% of the value of international trade, or $461 Billion, in 2013.2 Notably,
              this figure represents an increase of more than 80% over the OECD’s findings in 2008.
              Our report seeks to quantify the global value of counterfeiting and piracy and related
              economic and social costs. As revealing as the OECD/EUIPO Report is, its focus is on one
              specific aspect of counterfeiting and piracy: the international trade of counterfeits
              across borders.
              We therefore draw on and extend the OECD/EUIPO Report to include additional types
              and impacts of counterfeiting and piracy delineated, but not quantified, in their analysis.
              Specifically, this study quantifies three additional categories of losses: (i) the value of
              domestically produced and consumed counterfeit goods, (ii) the value of digital piracy,
              and (iii) wider economic impacts. Our approach and analysis is a follow-on study from
              our 2011 report for BASCAP, which built on the OECD’s 2008 analysis.
              Our analysis consists of the following four dimensions.
               Quadrant 1: Internationally traded counterfeit and pirated goods. We reprise the
                OECD/EUIPO’s recent estimates of the value of counterfeit and pirated physical
                goods in international trade. This captures the value of counterfeit goods that cross
                international borders. We also develop projections of this value to 2022.
               Quadrant 2: Domestically produced and consumed counterfeit and pirated goods.
                We estimate the value of domestically produced and consumed counterfeit and
                pirated goods using the findings of the OECD/EUIPO Report as a starting point. This

              1
                     OECD/EUIPO (2016), Trade in Counterfeit and Pirated Goods: Mapping the Economic Impact, OECD Publishing, Paris.
                     Available at: http://dx.doi.org/10.1787/9789264252653-en. (hereinafter “OECD/EUIPO Report”)
              2
                     Ibid.



frontier economics                                                                                                                     6
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 8 of 62 PageID #:439

                                                                                        The economic impacts of counterfeiting and piracy


                      captures the value of counterfeits that are produced and consumed within the
                      borders of a country.
               Quadrant 3: Piracy distributed through the Internet, mainly by peer-to-peer (P2P)
                sharing and streaming. We estimate the value of digital piracy in film, music, and
                software, which is not captured in the OECD/EUIPO Report as it is based on
                physically traded goods. Our analysis draws on industry data and studies.
               Quadrant 4: Wider economic and social impacts. Building on the magnitudes
                calculated in quadrants 1-3, we measure related economic and social impacts of
                counterfeiting and piracy. Specifically, we:
                      □ Develop an econometric estimate of the impact of counterfeiting and piracy on
                        foregone economic growth.
                      □ Present effects of the displacement by counterfeiting and pirating activities of
                        legitimate activities on employment, FDI, and sales tax revenues.
                      □ Estimate costs of criminality related to counterfeiting and pirating activities

     1.2 Key findings
              Our analysis shows that the scale of counterfeiting and piracy globally is large, that it has
              grown since previous estimates, and that this growth is expected to continue. Our
              estimates of these values across all four quadrants are shown in Table 1.S below.
              We estimate that the value of international and domestic trade in counterfeit and
              pirated goods in 2013 was $710 -$ 917 Billion. We estimate that, in addition to this, the
              global value of digital piracy in movies, music and software in 20153 was $213 Billion.
              We estimated wider economic costs associated with the effects of counterfeiting and
              piracy on the displacement of legitimate economic activity. This estimate also provides a
              starting point for inferring fiscal losses. We also estimated the effects of counterfeiting
              and piracy on Foreign Direct Investment (FDI) and crime. The results are reported in
              Table 1 below.




              3
                  Digital piracy is calculated from 2015 data, which is the most recently available data



frontier economics                                                                                                                      7
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 9 of 62 PageID #:440

                                                                                 The economic impacts of counterfeiting and piracy




              Table 1.Summary of estimates of counterfeiting and piracy
              Quadrant        Estimate                                                          2013              2022 (forecast)
              1               Total international trade in                              $461 Billion                  $991 Billion
                              counterfeit and pirated goods
              2               Total domestic production and                     $249 - $456Billion            $524 - $959 Billion
                              consumption of counterfeit pirated
                              goods
              3               Digital piracy in movies, music and                        $213Billion          $384 - $856 Billion
                              software
                                   -    Digital piracy in film                          $160 Billion             $289-644 Billion
                                   -    Digital piracy in music                           $29 Billion             $53-117 Billion
                                   -    Digital piracy in software                        $24 Billion               $42-95 Billion
                              Total value of counterfeit and                   $923 Billion – 1.13          $1.90 -$2.81 Trillion
                              pirated goods                                                Trillion
              4               Wider economic and social costs


                                   -    Displacement of legitimate               $470-$597 Billion            $980-$1244 Billion
                                        economic activity
                                   -    Estimated reduction in FDI                      $111 Billion                  $231 Billion


                                   -    Estimated fiscal losses                   $96-$130 Billion             $199-$270 Billion


                                   -    Estimated costs of crime                          $60 Billion                 $125 Billion
              4               Total Wider economic and social
                              costs                                                                       $1.54 - $1.87 Trillion
                                                                             $737-$898 Billion
                              Estimated employment losses                    2-2.6 million                4.2-5.4 million
                              Foregone economic growth in
                              OECD 2017                                      $30 Billion to $54 Billion
              Source:   Frontier estimates based on OECD 2013 data on counterfeiting in international trade, and UN trade and GDP
                        data to derive estimates for domestic production and consumption. Data for Piracy based on latest industry
                        sources (2015).



              We find significant effects on the job market through the displacement of legitimate
              economic activity by counterfeiting and piracy. We estimate net job losses in 2013 to lie,
              globally, between 2 and 2.6 million, and we project net job losses of 4.2 to 5.4 million by
              2022.
              We also estimated the effects of changes in the incidence of counterfeiting and piracy
              on economic growth. Our econometric model, estimating the impact of changes in the
              intensity of counterfeiting and piracy on economic growth, suggests that a percentage
              point reduction in the intensity of counterfeiting and piracy would be worth between
              $30 Billion to $54 Billion in 2017 for the 35 OECD countries.
              Table 1 also reports forward projections out to the year 2022.



frontier economics                                                                                                                   8
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 10 of 62 PageID #:441

                                                                  The economic impacts of counterfeiting and piracy


              Our forward projections begin with OECD/EUIPO’s estimates of international trade in
              counterfeit and pirated goods, augmented by forecasts of growth in import volumes and
              the ratio of customs seizures to real imports. Using these, we forecast that the value of
              trade in counterfeit and pirated goods could reach $991 Billion by 2022.
              We carry out a similar exercise to illustrate how the size of domestic production and
              consumption of counterfeit and pirated goods may change over time. We use data on
              recent and forecast rates of growth in global trade and GDP, and projected growth in
              the rate of counterfeiting. Using this approach, we forecast that the value of
              domestically produced and consumed counterfeit and pirated goods could range from
              $524 - $959 Billion by 2022.
              Applying the methodology used in our previous study, we combine two different
              approaches to project digital piracy into the future. The first approach assumes that
              digital piracy will maintain its share of total counterfeiting and piracy over time. The
              second approach assumes that digital piracy grows proportionally to global IP traffic.
              Combining these two approaches, we forecast that the value of digital piracy in movies,
              music and software could reach from $384 - $856 Billion by 2022.

     1.3 Analytical approach
              As recognised in the OECD/EUIPO Report, the estimation task is necessarily complicated
              by the fraudulent nature of counterfeiting, which relies on the activity being hidden
              from view. The OECD/EUIPO Report addresses this challenge via an innovative analytical
              approach that uses data on customs seizures. Individual sectors have also relied on
              surveys to understand the scale of counterfeiting and piracy that they face, as well as
              collecting data on the prevalence of counterfeiting and piracy as part of their routine IP
              enforcement activities.
              To estimate the scale and impacts of counterfeiting and piracy, we use and build on the
              OECD/EUIPO Report, bringing in additional publicly available data from reputable
              sources such as the UN Statistics Division. We have drawn on industry data to develop
              our estimates of digital piracy. Throughout our analysis, we have engaged closely with
              relevant sector bodies to ensure that our approach is robust and the data sources are
              reliable.
              To account for the significant uncertainty around the value of counterfeiting and piracy,
              we use conservative assumptions in our estimates, and provide ranges for our
              estimates. The main report sets out the data sources and assumptions used in detail,
              and the impact of the assumptions made on the interpretation of our analysis.

     1.4 Agenda for future research
              It is important to continue to highlight the scale of the challenge posed by counterfeiting
              and piracy globally. We believe that a number of next steps are important, including the
              following.
               Further research into the prevalence of counterfeiting and piracy of physically
                traded goods that don’t cross borders. Our analysis infers the prevalence of



frontier economics                                                                                                9
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 11 of 62 PageID #:442

                                                                 The economic impacts of counterfeiting and piracy


                     domestically produced and consumed counterfeits using the OECD/EUIPO analysis of
                     internationally traded counterfeits. Further research would help ensure more
                     precise estimates of the scale of domestic counterfeiting in future.
               The digital piracy landscape is changing rapidly. Further data collection and analysis
                to understand the scale of growing forms of digital piracy (e.g. gaming, copyright
                infringing user generated content, TV series) would help policymakers to better
                address policies to the problem of digital piracy.
               Further analysis of and improvements to the customs seizures data that underlies
                the OECD/EUIPO analysis would be beneficial, for example in helping policymakers
                build up a picture of how prevalence of counterfeiting in different sectors and
                geographies varies year on year.




frontier economics                                                                                              10
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 12 of 62 PageID #:443

                                                                                      The economic impacts of counterfeiting and piracy




         2 INTRODUCTION
     2.1 Background and context
              Counterfeiting and piracy are a form of theft. They involve the illegitimate acquisition
              and use of intellectual property (IP). The economic and social costs of counterfeiting and
              piracy are thus similar to those associated with other types of theft (e.g. personal
              property theft). Counterfeiting and piracy divert private and public resources which
              could otherwise be used for more productive ends, into the illegal acquisition of IP, or
              defending IP from such illegal acquisition.4
              However, the economic costs of counterfeiting and piracy extend well beyond these
              traditional costs of theft. First, they reduce the returns to innovation. While there are
              ongoing debates about the optimal level of IP protection to balance the rights of
              innovators and the users of IP, counterfeiting and piracy hurts both the innovator and
              the user. The economic costs of IP erosion through counterfeiting and piracy are
              particularly severe in knowledge-driven economies.
              Secondly, whereas classical analyses of property theft treat the theft itself as a transfer –
              and therefore not in and of itself a cost – in practice, that approach is not valid in the
              case of counterfeiting and piracy. This is because of the close links between
              counterfeiting activities and other forms of criminal activities. Thus, counterfeiting and
              piracy are a “cost” not a transfer because they stimulate other “costs”, i.e. activities that
              adversely impact on social well-being.
              Counterfeiting and piracy are therefore specific economic and social “bads”. Measuring
              the size of counterfeiting and piracy is therefore important for several reasons.
               First, it helps us to understand the size of the problem. The extent of these activities
                is an indicator of the extent to which IP is eroded globally, and a measure of the
                extent to which productive resources and consumption are diverted to illicit
                activities.
               Secondly, measuring the magnitude of the problem serves as a platform for
                measuring related costs. These include the social costs associated with the
                displacement of employment in legal activities, the economic costs of the erosion of
                IP, and the social costs associated with criminal activities linked to counterfeiting
                and piracy.
              Thus, measuring the extent of this problem helps us to draw inferences as to the extent
              of the economic and social costs arising from counterfeiting and piracy. This helps
              inform policymakers so that they can target resources appropriately towards combating
              counterfeiting and piracy.
              In order to do this, this report begins by building on the recent, ground-breaking work
              undertaken by the OECD and EUIPO to measure the extent of piracy and counterfeiting


              4
                     See in particular Gordon Tullock (1967), “The welfare costs of tariffs, monopolies, and theft”, Western Economic
                     Journal, Vol 5.3



frontier economics                                                                                                                      11
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 13 of 62 PageID #:444

                                                                                   The economic impacts of counterfeiting and piracy


              in international trade.5 As revealing as the OECD/EUIPO Report is, it only focuses on one
              specific aspect of counterfeiting and piracy, namely that related to the international
              trade of these products across borders. This report extends the analysis to consider
              other dimensions, as described below.

     2.2 Extending the findings of the OECD/EUIPO:
         estimating the global incidence of counterfeiting
         and piracy and its effects
              We draw on and extend the OECD/EUIPO Report to estimate the following dimensions
              of counterfeiting and piracy globally.
               Quadrant 1: Internationally traded counterfeit and pirated goods. We report the
                OECD/EUIPO’s estimates of the value of counterfeit and pirated physical goods in
                international trade. This captures the value of counterfeit goods that cross
                international borders. We also develop projections of this value to 2022.
               Quadrant 2: Domestically produced and consumed counterfeit and pirated goods.
                It is necessary to compute this value as it provides an indication of the true size of
                the counterfeit economy by capturing the level of counterfeits that are produced
                and consumed within the borders of a country. This is especially true of larger
                economies, in which trade is a lower proportion of GDP than is the case in smaller
                economies. In section 3.2 we develop a methodology for inferring the value of
                domestically produced and consumed pirated goods using the findings of the
                OECD/EUIPO Report as a starting point. This captures the value of counterfeits that
                are produced and consumed within the borders of a country.
               Quadrant 3: Piracy distributed through the Internet, mainly by peer-to-peer (P2P)
                sharing and streaming. It is necessary to focus on this specifically because the
                OECD/EUIPO Report analysis is based on physically traded goods, i.e. ones that are
                transported from point to point. However, for sectors such as film, music, and
                software, physical transportation is not the only or even primary mode of
                disseminating products. We therefore need to consider the role illegal online activity
                plays in substituting for legitimate modes of distribution and consumption – whether
                physical or online – to estimate the true size of piracy. Section 4 sets out our analysis
                of digital piracy, which focuses on digital piracy in film, music, and software.
               Quadrant 4: Wider economic and social impacts. Building on the magnitudes
                calculated in quadrants 1-3, we measure related economic and social impacts of
                counterfeiting and piracy. These include costs related to displacement of
                employment, erosion of intellectual property (IP), and criminal activities linked to
                counterfeiting and piracy. This is done in section 5.
              In the remainder of the report, we describe our analysis of each quadrant in turn. In the
              concluding section, we project our estimates forward to 2022 to provide an indication of


              5
                     OECD/EUIPO (2016), Trade in Counterfeit and Pirated Goods: Mapping the Economic Impact, OECD Publishing, Paris.
                     Available at: http://dx.doi.org/10.1787/9789264252653-en. (hereinafter “OECD/EUIPO Report”)



frontier economics                                                                                                                     12
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 14 of 62 PageID #:445

                                                              The economic impacts of counterfeiting and piracy


              how counterfeiting and piracy is likely to develop over time; results are summarised
              across all four quadrants.




frontier economics                                                                                           13
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 15 of 62 PageID #:446

                                                                                      The economic impacts of counterfeiting and piracy




         3 QUADRANTS 1 AND 2: THE GLOBAL
           VALUE OF COUNTERFEITING AND
           PIRACY
     3.1 Quadrant 1: The OECD/EUIPO’s estimates of
         international trade in counterfeit and pirated
         goods
              The first category of estimates, as
              referenced in section 2.1, are derived
              directly from the research undertaken by
              the OECD and the EUIPO, on the extent of
                                                                            $461bn
              counterfeiting in international trade.6 The The OECD/EUIPO estimates that
              OECD/EUIPO Report estimates that trade international trade in counterfeit
              in counterfeit and pirated products and pirated products accounted
              accounted for as much as 2.5% of the for as much as 2.5% of the value
              value of international trade, or $461 of international trade, or $461
              Billion, in 2013.7 In the report, China
              emerged as the primary origin of
                                                          Billion, in 2013.
              counterfeits imported into the EU. This is
              in line with US customs seizures data, which shows that 52% of seized counterfeit
              imports into the US originated from China.8
              The range of products found to be affected by counterfeiting and piracy is broad.
              Affected goods span luxury consumer products such as leather goods, common
              consumer products such as toys and pharmaceuticals, and business-to-business
              products including spare parts and chemicals.
              Similarly, the OECD/EUIPO Report found that counterfeit and pirated products originate
              from nearly all economies. However, there is variation in prevalence by geography. It
              found higher prevalence of counterfeiting in trade in the EU, estimating that counterfeit
              and pirated goods accounted for up to 5% of imports in the EU, or $116 Billion, in 2013.
              Middle-income and emerging economies were often found to be transit points or
              producing economies of internationally traded counterfeit and pirated goods.
              Comparison of the 2013 estimates with previous analysis by the OECD indicates
              increasing counterfeiting and piracy in international trade over time. The OECD
              estimated that in 2008, internationally traded counterfeit and pirated products
              represented up to 1.9% of global imports, or $200 Billion.9 The 18% annual estimated

              6
                     OECD/EUIPO (2016), Trade in Counterfeit and Pirated Goods: Mapping the Economic Impact, OECD Publishing, Paris.
              7
                     Ibid.
              8
                     For the fiscal year 2015, measured by value (the manufacturer’s suggested retail price). US Department of Homeland
                     Security, Intellectual Property Rights Seizure Statistics, Fiscal Year 2015.
              9
                     OECD (2008), The Economic Impact of Counterfeiting and Piracy.



frontier economics                                                                                                                        14
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 16 of 62 PageID #:447

                                                                   The economic impacts of counterfeiting and piracy


              growth is likely driven in part by the ongoing priority assigned to IP crimes and the lack
              of additional resources committed to IPR enforcement since the 2008 report. Other
              factors include revival in trade following the 2008 crisis, and growth in e-commerce. We
              project the OECD/EUIPO estimates forward in Section 6.1 to provide an indication of
              likely future growth in traded counterfeits. We forecast that the value of trade in
              counterfeit and pirated goods could reach $991 Billion by 2022.

   3.1.1 Comments on methodology
              The OECD’s analysis of 2008 was ground-breaking: it was the first attempt to
              systematically estimate the incidence of counterfeiting and piracy in international trade.
              The estimation task is necessarily complicated by the fraudulent nature of the trade in
              fakes, which relies on the activity being hidden from view. Since the publication of the
              initial report, researchers at the OECD have been able to bring significant enhancements
              to their research methodology, including improved econometric modelling, greater
              magnitudes of data and increased primary data from customs experts.
              The latest estimates published in the OECD/EUIPO Report benefit from improved data
              relative to the 2008 study, which meant that the assumptions required to estimate trade
              in counterfeit and pirated products were less restrictive. One of the implications is that
              the 2008 and 2013 estimates are not fully comparable, as some changes in the estimates
              could be attributable to these data and methodology improvements.
              The OECD/EUIPO Report used three main sources of evidence:
                     □ customs seizures data from:
                        –   the World Customs Organization (WCO),
                        –   the European Commission’s Directorate-General for Taxation and Customs
                            Union (DG TAXUD), and
                        –   the United States Department of Homeland Security (DHS);
                     □ world trade data from the United Nations (UN) Comtrade database; and
                     □ qualitative evidence from structured interviews with customs officials.
              We outline the key changes in assumptions between the estimates of counterfeiting and
              piracy in 2008 and 2013 in Table 15 below. It shows that the recent OECD/EUIPO Report
              benefits from separate estimates of traded counterfeit and pirated products for 2011,
              2012 and 2013, as well as improved availability of evidence to use in estimating relative
              and actual counterfeiting and piracy propensities. The previous strong assumption of
              minimum counterfeiting rates where data was missing resulted in an overestimate of
              overall counterfeiting. By relaxing this strong assumption, the OECD/EUIPO’s more
              recent analysis is more accurate, although the change in assumptions also limits the
              comparability of the new and old estimates over time.
              Some important assumptions remain, in particular the use of a ‘fixed point’ to estimate
              actual counterfeiting propensities. See box in Section 3.2.1 for a description of the
              approach to estimating the fixed point.




frontier economics                                                                                                15
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 17 of 62 PageID #:448

                                                                                    The economic impacts of counterfeiting and piracy


              Table 2.           Improvements in the approach between 2008 and 2016
               Aspect of analysis                   Assumptions and approach in                 Assumptions and approach in
                                                              2008                                        2016
               Time dimension                      Data was pooled to produce an                  Data not pooled, separate
                                                      estimate for 2008 only.                     estimates are available for
                                                                                                    2011, 2012 and 2013.
               Estimation of relative                 Relative propensities were                  Relative propensities were
               counterfeiting                        estimated using data on the                 estimated using data on the
               propensity                          value of seized goods, numbers                 value of seized goods. This
                                                     of seizures and numbers of                      avoided the need for
                                                     seized goods. This required                   assumptions to convert
                                                       assumptions to convert                     quantity data to monetary
                                                      quantity data to monetary                             values.
                                                                values.
                                                                                                More reasonable assumption
                                                     Non-zero minimum levels of                      on minimal levels of
                                                    counterfeiting were assumed                counterfeiting was used, due to
                                                    where data was missing. This                 improved data quality. This
                                                    strong assumption resulted in                  results in more accurate
                                                      potential overestimates of                 estimates of counterfeiting.
                                                           counterfeiting.
               Estimation of actual                  Relative propensities were
               counterfeiting                             converted to actual                     The approach remains the
               propensity                             propensities using a single              same, but the fixed point was
                                                    estimate of the actual rate of              selected based on structured
                                                    counterfeits in exports of one               interviews and focus groups
                                                    good from one economy (the                 with customs and enforcement
                                                      ‘fixed point’) to one of its                        officials.
                                                           export partners.



                                                     The fixed point was selected
                                                    based on informal interviews.
              Source:    Adapted from Table 3.2, OECD/EUIPO Report
              Note: The ‘fixed point’ is the estimated actual counterfeiting propensity for the economy/product pair with the highest
                         expected rate of counterfeiting. See Section 3.2.1 for full explanation.




     3.2 Quadrant 2: estimating the domestic production
         and consumption of counterfeit and pirated goods
              We extend the OECD/EUIPO analysis to estimate the value of counterfeit and pirated
              goods that are both produced and consumed domestically, i.e. goods that are not traded
              across international borders. While the OECD/EUIPO did not include analysis of
              domestically produced and consumed counterfeiting and piracy, they acknowledge that
              more investigation was needed into this area. Alternative models and existing data can
              be used to estimate the value of domestic counterfeiting and piracy. Calculating this
              value provides an additional indication of the true, global size of the counterfeit and
              piracy economy.



frontier economics                                                                                                                      16
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 18 of 62 PageID #:449

                                                                                     The economic impacts of counterfeiting and piracy


              In this section, we describe:
                     □ the approach we have taken to estimating the scale of domestic production and
                       consumption of counterfeit goods;
                     □ the data sources our estimates draw on; and
                     □ the results of our analysis.

   3.2.1 Methodology
              Limited or non-existent government or other conventional sources of data presents a
              challenge to estimating magnitudes of counterfeiting and piracy in this quadrant.
              Consequently, to address the significant uncertainties associated with estimating the
              scale of domestic counterfeiting and piracy, we bring together the best available data
              sources, presenting estimates as ranges where appropriate.
              We once again start with and build on the OECD/EUIPO’s estimates of internationally
              traded counterfeiting and piracy. This follows the approach used in our previous
              analysis.10 The analysis follows four steps, shown in Figure 1 below. As explained in
              section 3.2.2 below, we supplement OECD data with data from the United Nations on
              GDP and Comtrade, to arrive at an estimate for domestic counterfeiting.
              Figure 1: Approach to estimating domestic counterfeiting and piracy




              Source:      Frontier Economics




              To estimate domestic counterfeiting propensities, we start from the OECD/EUIPO’s
              estimates of the maximum relative propensity of economies to export counterfeit and
              pirated products. This information is summarised in two indices developed by the OECD:

              10
                     Frontier Economics for BASCAP, 2011, Estimating the global economic and social impacts of counterfeiting and piracy



frontier economics                                                                                                                         17
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 19 of 62 PageID #:450

                                                                    The economic impacts of counterfeiting and piracy


                     □ the GTRIC-p index, which shows the relative propensity of world trade to be
                       counterfeit for different products; and
                     □ the GTRIC-e index which shows the relative propensity of internationally traded
                       counterfeit products to originate from different source economies.
              The indices can be combined to estimate relative counterfeiting propensities for each
              source economy and product combination. For example, the GTRIC-p index shows that,
              in 2013, counterfeit footwear was 1.9 times more likely to originate from China than
              India.
              To estimate absolute counterfeiting propensities, the OECD/EUIPO use a “fixed point.”
              We describe the fixed point and the approach to estimating it in the box below.

              ESTIMATING THE “FIXED POINT”

               The GTRIC estimates show relative counterfeiting propensities. To convert these into
               estimates of absolute counterfeiting propensities, the OECD/EUIPO use a “fixed
               point.” This is the actual counterfeiting rate for the source economy and product
               combination with the highest rate of counterfeiting.
               The highest rate of counterfeiting was estimated to be for exports of footwear from
               China. It was found that, for some EU members, the rate of counterfeits in total
               imports of footwear from China reached 27%.
               The OECD/EUIPO assume that this counterfeiting rate applies to all other shoes
               exported from China, i.e. to non-EU members importing shoes from China. The “fixed
               point” therefore represents an upper bound estimate of absolute counterfeiting.
               All other actual counterfeiting rates are estimated using their relative counterfeiting
               propensity compared to the relative and actual counterfeiting rate for exports of
               shoes from China. For example, the actual rate of counterfeiting for clothes from
               China is estimated as:
                         (Relative counterfeiting propensity for clothes from China / Relative
                         counterfeiting propensity for shoes from China) * Actual counterfeiting
                         propensity for shoes from China
               This methodology is repeated to provide estimates of actual counterfeiting rates for all
               economies and products. Given that the fixed point represents the maximum
               counterfeiting rate, our analysis of the value of domestic counterfeiting production
               and consumption using this approach should be interpreted as providing an upper
               estimate.


   3.2.2 Data sources
              We use a number of data sources to estimate the value of domestic counterfeiting and
              piracy, which we describe below.




frontier economics                                                                                                 18
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 20 of 62 PageID #:451

                                                                                        The economic impacts of counterfeiting and piracy


              OECD/EUIPO estimates of counterfeiting and piracy propensities

              The OECD/EUIPO Report provides the GTRIC-e and GTRIC-p indices of relative
              counterfeiting propensities in world trade which underpin its estimates.11 We combine
              these indices to form the GTRIC matrix which sets out the relative counterfeiting
              propensity for each economy and product pair. We then use the estimated “fixed point”
              to convert the relative counterfeiting propensities into absolute counterfeiting
              propensities for each source economy and product pair.

              UN GDP data

              We use UN GDP data from the UN Statistics Division Statistical Database.12 For each
              economy, this reports gross value added, broken down by the International Standard
              Industrial Classification of All Economic Activities (ISIC).
              The product classification used in the OECD/EUIPO Report is based on identifying
              products sensitive to counterfeit trade at the HS classification level.13 HS product
              classifications are relevant to world trade, but they do not map directly to ISIC GDP
              classifications. In line with our previous analysis, we therefore focus on one category of
              GDP – manufacturing (ISIC D).
              This approach captures the most relevant and sensitive product categories identified by
              the OECD/EUIPO Report, although it also includes some products that are not found to
              be sensitive. This means that our estimates of the value of domestic counterfeiting and
              piracy should be interpreted as upper estimates.

              Comtrade data

              Applying estimated counterfeiting propensities to GDP data requires that the propensity
              estimates are available at the economy level, rather than the product level. We estimate
              economy level counterfeiting propensities by first estimating the value of counterfeiting
              and piracy for each combination of product, economy and year. We then aggregate the
              estimated value of counterfeit trade for each economy and year, and divide this by the
              value of all trade for the corresponding economy and year. To do this, we draw on UN
              Comtrade data on the value of global imports by source economy, year and HS code.14
              Where economies are excluded from the OECD/EUIPO Report analysis or Comtrade data
              is not available for them, they are not included in our domestic estimates. To estimate
              the value of domestic counterfeiting and piracy globally, we therefore scale up our
              estimates to account for the ISIC D GDP represented by these economies. We find that
              1-2% of ISIC D GDP is excluded in each year before making this adjustment. In doing this,
              we are assuming that countries are excluded due to data limitations and that their
              counterfeiting rates are in line with international averages.


              11
                     OECD/EUIPO (2016), Trade in Counterfeit and Pirated Goods: Mapping the Economic Impact, OECD Publishing, Paris.
              12
                     UN Statistics Division Statistical Databases - National Accounts Main Aggregates - Value added by Economic Activity
              13
                     The Harmonized Commodity Description and Coding Systems (HS) is an international nomenclature for the
                     classification of traded goods on a common basis for customs purposes.
              14
                     United Nations Statistics Division, Comtrade data in US dollars.



frontier economics                                                                                                                         19
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 21 of 62 PageID #:452

                                                                  The economic impacts of counterfeiting and piracy


              Industry studies and engagement

              Our analysis assumes that there is a direct mapping from the propensity of an economy
              to export counterfeit and pirated products to its propensity to produce and consume
              counterfeit products domestically. For some goods or economies, this assumption may
              not hold – for example in larger economies for which international trade is a smaller
              share of GDP.
              We have therefore drawn on industry studies and engagement to explore the impacts of
              varying this assumption.

   3.2.3 Results

              Using the approach described above, we
              estimate that the total scale of domestic
              production     and     consumption
              counterfeit and pirated products in 2013
                                                      of    $249-456bn
              was $249 - $456 Billion. This range           We estimate that the total scale of
              reflects uncertainty over the relationship    domestic production and
              between traded and domestically               consumption of counterfeit and
              produced counterfeit and pirated              pirated products in 2013 was $249
              products.
                                                            - $456Billion.
              Our previous analysis estimated that the
              value of domestic counterfeiting and
              piracy in 2008 was between $140 and $215 Billion.15 This suggests growth in domestic
              counterfeiting over time, although our previous estimates are not fully comparable with
              the updated estimate due to changes in the data and methodology used by the
              OECD/EUIPO.
              Comparing estimates between 2011 and 2013 also indicates growth in domestic
              counterfeiting over time, with our analysis suggesting that the value of domestic
              counterfeiting and piracy in 2011 was $193 - $354 Billion. Again, this comparison should
              be treated with caution, as changes between 2011 and 2013 could be partly driven by
              changes in the quality of customs enforcement and data collection year on year.
              Our upper bound estimate of domestic counterfeiting and piracy, of $456 Billion, is
              underpinned by the assumption that counterfeiting propensities are the same for goods
              that aren’t traded across international borders as for those that are internationally
              traded.
              In practice, this may not always hold, as the structure of traded and domestic
              counterfeiting production may not be the same in every economy. We engaged with
              industry stakeholders across a range of sectors to explore how far this assumption may
              be valid. We found that the structure of counterfeiting production can vary substantially
              by product type. For example, food and beverage products are typically developed to
              suit local tastes, resulting in domestically focused production. In turn, this can result in


              15
                     Not adjusted for inflation.



frontier economics                                                                                               20
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 22 of 62 PageID #:453

                                                                                   The economic impacts of counterfeiting and piracy


              production of counterfeits being predominantly for domestic rather than international
              markets. In contrast, for generic consumer electronics, counterfeit production may focus
              both on domestic and international markets, with the latter potentially combined with
              assembly taking place in a local market. This can make it difficult to identify whether
              counterfeit production takes place in a domestic or external market.
              Data allowing comparison of counterfeit prevalence between goods produced and
              consumed domestically versus internationally traded goods is limited. However, some
              stakeholders noted that they had observed particularly high rates of domestic
              counterfeiting for specific product categories, higher than the OECD/EUIPO prevalence
              rates developed for internationally traded goods. While there wasn’t sufficient data
              available for us to test this in our analysis, it implies that our approach of assuming that
              domestic and international counterfeiting rates are equal may be conservative. More
              data would be required for specific product categories to confirm this.
              To provide a contrasting sensitivity test of our results, in line with our previous analysis,
              we draw on a study by the Japan Patent Office (JPO). We apply two key findings to our
              analysis, as follows.16
               The JPO study found that counterfeiting and piracy is more prevalent in traded
                products than domestically consumed and produced products. It found that firms
                encountered domestically produced counterfeit products at 54.6% of the rate at
                which they encountered imported counterfeit products. Applying this proportion to
                all economies in our analysis generates our lower estimate of the global value of
                domestic counterfeiting and piracy in 2013, of $249 Billion.
               The study found that this relationship between traded and domestic counterfeiting
                varied by geography, so that in practice some economies see higher prevalence of
                domestic than traded counterfeits and others see the opposite. It found that in Asia
                domestically produced counterfeit products are more likely to be exported than
                consumed domestically, while the opposite is true outside Asia. As an alternative
                sensitivity test to the one described above, we apply these parameters (shown in
                Table 3 below) to our analysis. This scales down our estimates of domestic
                counterfeiting in Asia, and scales up our estimates of domestic counterfeiting in the
                rest of the world up, resulting in an estimate of the value of domestic counterfeiting
                and piracy in 2013 of $310 Billion. Even with this assumption, China still accounts for
                the largest share of the global total, at $143 Billion, or 46%.
              Table 3. Breakdown of domestic counterfeit production into domestic consumption
                           and exports
                   Region                                     % of counterfeit goods produced that are:


                                                                Consumed domestically                       Exported
                   Asia                                                   34%                                   66%
                   Rest of world                                          55%                                   45%
              Source:       Frontier analysis of JPO (2005)




              16
                     Japan Patent Office, March 2005, FY2004 Survey Report on Losses Caused By Counterfeiting



frontier economics                                                                                                                21
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 23 of 62 PageID #:454

                                                                                The economic impacts of counterfeiting and piracy




     3.3 Conclusion and discussion
              Our analysis suggests that the scale of domestically produced and consumed counterfeit
              and pirated products is significant, substantially adding to the OECD/EUIPO’s estimate of
              the global value of traded counterfeits. Our findings also indicate that both international
              trade and domestic production and consumption of counterfeit products is likely to have
              grown substantially since 2008, although the validity of direct comparison of our new
              results with our previous estimates is limited by changes in the assumptions behind the
              OECD/EUIPO’s analysis.
              Table 4 summarises the Quadrant 1 and 2 estimates of counterfeiting and piracy, and
              also our projections of these values in 2022. We describe our approach to developing
              the projections in more detail in Section 6.1.
               Table 4          Summary of estimates of total traded and domestic counterfeiting
              Result                                                                2013                       2022 (forecast)
              Estimate of total international                               $461 Billion                            $991 Billion
              trade in counterfeit and pirated
              goods
              Estimate of total domestic                            $249 - $456Billion                      $524 - $959 Billion
              production and consumption of
              counterfeit and pirated goods
              Source: Frontier estimates based on OECD 2013 data on counterfeiting in international trade, and UN trade and GDP
              data to derive estimates for domestic production and consumption.




frontier economics                                                                                                                 22
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 24 of 62 PageID #:455

                                                                  The economic impacts of counterfeiting and piracy




         4 QUADRANT 3: THE GLOBAL VALUE OF
           DIGITALLY PIRATED GOODS IN
           SPECIFIC SECTORS
     4.1 Introduction
              The OECD/EUIPO Report did not cover digital piracy, and called for separate analysis into
              its magnitude. In this section we estimate the economic “size” of digital piracy in the
              following sectors: film, music, and software. By “size” we mean the dollar value of
              pirated sales in these sectors, which is not the equivalent of economic losses to the
              legitimate industries.
              Since pirated sales do not occur through traditional markets, the value of these sales
              needs to be inferred. An estimate of the volume of transactions and of their price is
              therefore required. Estimates of these will need to draw on data sources that are
              specific to each type of activity. These estimates tell us how big the piracy problem is in
              terms of the overall market for pirated goods. They do not, however, in and of
              themselves tell us how big the damage is to holders of IP. What they do provide is an
              estimate, even if partial, of the magnitude of these “underground” activities, and an
              indication of the potential value that could be appropriated by rights holders if piracy
              were to be eliminated. As explained in section 5.1, these estimates also provide a
              starting point for estimating the costs of piracy to society as a whole.
              The three sectors which we focus on — film, music, and software — are sectors where
              digital piracy has a particularly significant impact, and these sectors account for the bulk
              of digital piracy. They are also ones for which it is possible to develop reasonable piracy
              estimates derived from data reported by various market sector participants and data
              aggregators. We signpost other (currently emerging) areas of piracy throughout the
              chapter, but a detailed analysis would exceed the scope of this study. We have used the
              most recent and robust data available from industry sources, which is from the year
              2015.


     4.2 Film
              In the following, we first provide an overview of
                                                                  $160bn
              recent research findings on the impact of piracy    We estimate that the
              in film. We then estimate the commercial value      commercial value of digital
              of piracy in film using a “bottom up” approach.     piracy in film in 2015 was
                                                                  $160 Billion.




frontier economics                                                                                               23
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 25 of 62 PageID #:456

                                                                                       The economic impacts of counterfeiting and piracy



   4.2.1 Background to piracy in film
              ”The general industry evidence appears consistent with a hypothesis that piracy has hurt
              the movie industry.” This statement, taken from Liebowitz (2013)17, is based on the fact
              that the introduction of BitTorrent in 2003-04 has coincided with a turning point in the
              development of film industry revenues. Revenues for sales and rentals of pre-recorded
              movies in the U.S. declined by more than 20%18 between 2005 and 2010 after having
              increased steadily until then. Box office revenues have remained relatively constant
              during the same period although a gradual 47% rise over the decade leading up to 2002
              might have suggested an upward trend would have continued. It seems straightforward
              to attribute BitTorrent as responsible for these negative developments. However, it is
              likely that other developments in the market including the emergence of streaming
              platforms such as Netflix have also played a role in the decline of other modes of movie
              consumption.19

              BitTorrent                                                As a result, as Liebowitz and several other
                                                                        researchers have noticed, establishing the
              BitTorrent is a peer-to-peer (P2P) file                   nature and size of the link between piracy and
              sharing network. It facilitates the                       the movie industry is not as straightforward as
              efficient distribution of large files                     the above trends might suggest. Academics
              (e.g. entire movies or software) by                       disagree on the size of the substitution rate
              breaking the files down into smaller                      between pirated and purchased movies (i.e.
              segments and enabling users to                            how many fewer authorised versions a pirate
              download these “pieces” from each                         would buy as a consequence of watching an
              other rather than from a central                          unauthorised version).
              server. Because of these                                  Nonetheless, most researchers find movie
              characteristics, it has emerged as one
                                                                        piracy displaces legal movie sales and hence
              of the most popular modes of digital                      harms the movie industry. This is shown by a
              piracy.                                                   number of recent metastudies which are
              summarised in the box below.




              17
                     Liebowitz (2013) “The impact of internet piracy on sales and revenues of copyright owners”, an abridged version of
                     “Internet piracy: the estimated impact on sales” in Handbook on the Digital Creative Economy Edited by Ruth Towse
                     and Christian Handke, Edward Elgar, 2013, p. 35
              18
                     Compare Liebowitz (2013), figure 2, p. 35
              19
                     According to Bai J. and J. Waldfogel (2009) “Movie Piracy and Sales Displacement in Two Samples of Chinese
                     Consumers”, Working Paper, The Wharton School, University of Pennsylvania, Philadelphia, PA, ‘each instance of
                     [piracy] displaces 0.14 paid consumption instances’. According to Rob R. and J. Waldfogel. (2007) “Piracy on the Silver
                     Screen”, Journal of Industrial Economics, Vol. 55, Issue 3, pp. 379-393, however, ‘unpaid first [piracy] consumption
                     reduces paid consumption by about 1 unit’.



frontier economics                                                                                                                             24
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 26 of 62 PageID #:457

                                                                                       The economic impacts of counterfeiting and piracy



              METASTUDIES CONFIRM THAT PIRACY HARMS THE MOVIE INDUSTRY

               Smith and Telang (2012)20 and Danaher, Smith and Telang (2013)21 conclude that
                almost all papers that they assess find media piracy to harm sales.
               In 201522 the same authors find that out of 21 papers that have examined the link
                between piracy and sales and were accepted into peer-reviewed journals up to
                2014, eighteen find a negative impact and only three find none.
               Liebowitz (2013) arrives at a similar result: Out of the seven articles identified on
                the impact of piracy on box office revenues or video sales/rentals, all find piracy to
                be harmful. His analysis leads him to conclude that the harm from piracy to the
                movie industry is large.

              Perhaps the best empirical proof of a negative relationship between piracy and legal
              sales was the shutdown of Megaupload, a major cyberlocker and filesharing site, in
              2012.23 Danaher and Smith’s (2013)24 analysis attributes increases of between 6.5 to
              8.5% in revenues of three large film studios in the first 18 weeks following the closure of
              Megaupload. This shows that some consumers turn to legal methods of movie
              acquisition when a major filesharing site has shut down and by extension that online
              movie piracy displaces digital movie sales.
              The following example gives an idea of the scale of harm that can be caused by movie
              piracy.

              ECONOMIC CONSEQUENCES OF MOVIE PIRACY IN AUSTRALIA

               In 2011 a study25 estimated the impact of movie piracy on the Australian economy,
               based on a survey with 3,500 adults. It found that:
                       1. some people pirate movies but watch authorised versions afterwards; and
                       2. only 45% of pirates claim they would have paid to watch authorised versions
                          had they not been able to access a pirate version.
               The study concluded that the Australian movie industry had suffered at least A$575m
               direct consumer spending losses in the 12 months up to Q3 2010. Adding indirect or
               induced impacts on other industries, movie piracy was found to have caused losses to
               the total Australian economy of at least A$1.3 Billion in Gross Output (Sales) and 6,100
               Full Time Equivalent jobs.




              20
                     Smith M. D. and R. Telang (2012) “Assessing The Academic Literature Regarding the Impact of Media Piracy on Sales”
              21
                     Danaher B., M. D. Smith and R. Telang (2013) ”Piracy and Copyright Enforcement Mechanisms“, Innovation Policy and
                     the Economy, Vol. 14, pp. 25-61
              22
                     Danaher B., M. D. Smith and R. Telang (2015) “Copyright Enforcement in the Digital Age: Empirical Economic Evidence
                     and Conclusions”, Advisory Committee on Enforcement, Tenth Session, Geneva, November 23 to 25, 2015, World
                     Intellectual Property Organization
              23
                     This event constitutes a “natural experiment” and is hence an ideal study of the impact of piracy on sales.
              24
                     Danaher B. and M.D. Smith (2013) “Gone in 60 Seconds: The Impact of the Megaupload Shutdown on Movie Sales”
              25
                     Ipsos MediaCT and Oxford Economics (2011) “Economic consequences of movie piracy in Australia”, report on behalf
                     of AFACT. The study covers not only digital piracy but also the acquisition of counterfeit/copied DVDs



frontier economics                                                                                                                         25
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 27 of 62 PageID #:458

                                                                                       The economic impacts of counterfeiting and piracy


              In summary, there seems to be consensus on the fact that online piracy damages the
              movie industry.
              Two related questions arising from this insight are How big is the damage?, i.e. how big
              are the business losses and wider economic effects caused by movie piracy?, and How
              big is movie piracy?, i.e. what is the value of pirated movies?. All studies cited above
              focus on the first question (the damage caused by piracy), while our analysis focuses on
              the second question.
              A recent study by NetNames26, which has been appraised positively by industry experts,
              has set the same focus. The study finds that in 2012, infringing bandwidth use in North
              America, Europe, and Asia-Pacific made up 23.8% of the total bandwidth consumed. The
              enormous scope of piracy is illustrated by the fact that in January 2013 alone, 432
              million unique Internet users sought infringing material.
              Our analysis in the following section goes beyond the NetNames findings. We determine
              the size of piracy not in terms of bandwidth or users but in terms of the monetary value
              of pirated items.

   4.2.2 Estimating piracy in film
              Estimating the size of piracy in film is challenging for a number of reasons. One of these
              is the speed at which both the licit and the illicit sides of the market have been changing
              since the advent of the Internet. The development of sharing and storing technologies,
              for example, has substantially influenced the way in which people steal IP. And the
              emergence of streaming platforms such as Netflix has transformed people’s behaviour
              related to accessing and watching movies. Substitution rates and behavioural patterns in
              one year may no longer correctly reflect consumers’ behaviour a few years later.
              Therefore, using the most recent data available is crucial.
              To estimate the value of movie piracy, we use a “bottom-up” approach that starts from
              a measure of the volume of film piracy. One such measure is the number of illegal movie
              downloads via P2P networks, which is collected through specialist data aggregators. This
              volume measure is then matched with data on film prices – specifically prices associated
              with the activities for which pirated films are substitutes. The approach is outlined in
              more detail below.
              An alternative methodology for calculating estimates of film piracy is a “top-down”
              approach which is based on the value of losses incurred through displaced sales. We can
              infer the commercial value of pirated films from estimated losses using assumptions on
              the propensity of consumers to substitute illegitimate versions of a film for legitimate
              versions.27 This was the approach followed in our previous study for BASCAP. However,
              as estimates of conversion rates or business losses related to movie piracy have rarely
              been updated in recent years, such an approach would now be less reliable. We
              therefore favour the “bottom up” approach.


              26
                     Price, D. (2013) ”Sizing the piracy universe“, NetNames
              27
                     This propensity indicates how many illegal downloads displace a legal sale and will be referred to as “conversion rate”
                     or “substitution rate” in the following.



frontier economics                                                                                                                             26
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 28 of 62 PageID #:459

                                                                                    The economic impacts of counterfeiting and piracy


              The “bottom up” approach starts by using a number of illegal movie downloads per
              year. TECXIPIO, a company that tracks BitTorrent transactions worldwide, has recorded
              18.5 Billion illegal movie downloads via BitTorrent in 2015.
              P2P is the most popular method of illicit movie acquisition and BitTorrent is by far the
              largest P2P network. However, there are other ways of illegally downloading movies
              including streaming and using Cyberlockers. The NetNames28 study mentioned above
              suggests that 39% of total pirating activity is done on BitTorrent. We use this estimate to
              scale up TECXIPIO’s BitTorrent figure, arriving at 47.8 Billion illegal movie downloads in
              2015 across all forms of digital movie piracy.
              The final step consists of multiplying this number by an average price of legal movie
              consumption. A recent discussion by Liebowitz29 suggests that this could be difficult
              because it is not clear what a pirated movie is a substitute for. On the one hand,
              watching a pirated movie provides a similar experience to watching a DVD or
              downloaded/streamed movie at home, which would suggest that a pirated movie is a
              substitute for any form of (legal) home video. On the other hand, watching a pirated
              movie could be considered a close substitute for going to the cinema because both
              provide the possibility to watch the movie as soon as possible after its theatrical release
              (which home video does not provide because typically movies are available for legal
              purchase months after their release).
              In view of this ambiguity we choose to construct a weighted average price of movies
              across all different kinds of legal movie consumption, using information on consumers’
              typical movie watching behaviour from a 2015 Nielsen report on US consumer trends.30
              Firstly, we infer how consumers split their total movie consumption across different
              activities. (To give an example, they spend 26% of their “movie-watching” time
              streaming movies and 14% watching movies in theatres.)31 We then construct an
              average price, weighting the reported prices per movie for each of these activities by the
              shares of consumer time accorded to them. This yields an overall average price of $3.35
              per movie. Multiplying this with our above estimate of the total number of illegal
              downloads, we obtain a value of pirated movies of about $160 Billion.
              While it would be preferable to use global behavioural patterns and global average
              prices instead of US data, the required global data is extremely difficult to gather and
              not publicly available. However, using US data appears to be the best alternative, based
              on the following considerations:
                      1. Total filmed entertainment revenue in the US makes up 33% of the global
                         market.32 This is more than any other single country and means that even if one
                         could construct a global average, this would be significantly influenced by US


              28
                     Price, D. (2013) ”Sizing the piracy universe“, NetNames
              29
                     Chapter 23: “Internet piracy: the estimated impact on sales” in Towse R. and C. Handke (2013) Handbook on the
                     Digital Creative Economy, Edward Elgar, Cheltenham
              30
                     Nielsen (2015) Home Entertainment Consumer Trends, accessible through
                     http://www.slideshare.net/JonathanBlumKurtz/home-entertaiment-consumer-trends.
              31
                     The full list can be found in Table 14, Annex A.
              32
                     PwC (2015) „Filmed entertainment – Key insights at a glance – Nr. 1”, excerpt from Global entertainment and media
                     outlook 2015-2019



frontier economics                                                                                                                       27
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 29 of 62 PageID #:460

                                                                                      The economic impacts of counterfeiting and piracy


                         data. In short, the US is probably the single most representative country of
                         global figures.
                      2. The US is neither the cheapest nor the most expensive country in terms of
                         media costs, so that calculations based on US figures are more likely to be close
                         to the true global average than calculations based on, for example, European
                         figures. For comparison, the usage of European data would suggest an average
                         price of $5.81 (vs. the $3.35 US based price), and a total value of digital movie
                         piracy of $278 Billion in 2015.




     4.3 Music
              In the following, we first report on recent
                                                                                      $29bn
              developments in the music market and research                           We estimate that the
              findings on the link between piracy and sales.
                                                                                      commercial value of digital
              We then estimate the value of piracy in music
              using again a “bottom up” approach.
                                                                                      piracy in music in 2015 was
                                                                                      $29 Billion.

   4.3.1 Background to piracy in music
              Recent developments in the music market

              Looking only at the size of revenues, one could get the idea that the global recorded
              music industry has not changed significantly between our last report in 2011 ($14.8
              Billion) and 2015 ($15.0 Billion).33 However, some significant changes have taken place.
              One is that digital revenues have overtaken physical for the first time in history. Another
              is the rapid expansion of streaming platforms such as Spotify, Rdio and Pandora. The
              Nielsen Year End Music Reports 2014 and 201534, for example, show that on-demand
              music streams have tripled between 2013 and 2015 – to 317.2 Billion. In comparison,
              digital permanent downloads comprised 1.0 Billion singles and 0.1 Billion albums, and
              total physical retail units added up to only 0.1 Billion in 2015. The proportion of total US
              music revenues from streaming rose from 9% in 2011 to 34% in 2015.35
              On the one hand, streaming cannibalises music sales because the permanent availability
              of a vast music collection makes the purchase of individual songs or albums almost
              unnecessary. The 23%36 drop in digital permanent downloads and physical units shipped
              in the US between 2013 and 2015, provides empirical evidence of this hypothesis. On
              the other hand, streaming seems to erode music piracy because it satisfies consumers’


              33
                     The numbers stem from IFPI Global Music Report 2016. It should be remembered, however, that there was a
                     significant decline in music revenues in the period 1999-2011 that was most likely caused by piracy via BitTorrent and
                     its predecessors.
              34
                     2014 Nielsen Music U.S. Report and 2015 Nielsen Music U.S. Report
              35
                     RIAA 2015 Year-End Industry Shipment and Revenue Statistics
              36
                     Based on RIAA 2014 Year-End Industry Shipment and Revenue Statistics (which also presents 2013 figures) and RIAA
                     2015 Year-End Industry Shipment and Revenue Statistics



frontier economics                                                                                                                            28
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 30 of 62 PageID #:461

                                                                                         The economic impacts of counterfeiting and piracy


              demand for cheap, or even free, convenient access for music.37 The drop of illegal music
              downloads via P2P-filesharing from 3.2 Billion in 2013 to 2.5 Billion in 201538 seems to
              support this argument. Further evidence is provided by a recent American Assembly
              study reporting that 48% of the people involved in both streaming and pirating in the
              U.S. say that they pirate less music because of the growth of streaming services. In
              Germany, the number is as high as 52%.39
              Some hope that streaming will be able to commercialize the volume of music that is
              currently being pirated. This results in what the International Federation of the
              Phonographic Industry (IFPI) calls the “value gap” and what music sector groups say
              needs to be fixed if the music industry is to experience sustained growth in the future.40
              What is particularly relevant about streaming in the context of this report is that it
              rapidly changes the way in which people access or listen to music – with resulting
              difficulties for researchers to keep track of legal music consumption patterns and
              pirating behaviour.

              Link between piracy and sales

              As shown above, growth in music piracy seems to be slowing down (although the overall
              scale of piracy remains large). Moreover, the direction and size of the link between
              music piracy and legal sales are even more hotly debated than for movies. As already
              described in the section on movie piracy above, recent metastudies41 show that the vast
              majority of the literature finds Internet piracy to harm media sales. Liebowitz (2013)42
              also confirms this finding for papers focusing specifically on music. The conclusion of his
              analysis43 is notable: ‘On average, the findings for music are that the entire decline in
              sales since 1999 is due to piracy, and these values44 tend to be in the vicinity of 50%-70%
              when dollars are measured in inflation adjusted units’ (p. 37).
              In contrast, the Joint Research Centre of the European Commission (2013)45 finds the
              impact of piracy on sales to be small and positive. Using clickstream data, they find that
              a 10% increase in clicks on illegal downloading websites causes a 0.2% increase in clicks
              on legal purchasing websites. This suggests that consumers do not consider pirated


              37
                     This will be further discussed below.
              38
                     TECXIPIO data
              39
                     The American Assembly (2013) “Copy Culture in the US & Germany”
              40
                     IFPI Global Music Report – State of the Industry Overview 2016
              41
                     Smith M. D. and R. Telang (2012) “Assessing The Academic Literature Regarding the Impact of Media Piracy on Sales”;
                     Danaher B., M. D. Smith and R. Telang (2013) ”Piracy and Copyright Enforcement Mechanisms,“ Innovation Policy and
                     the Economy, Vol. 14, pp. 25-61; and Danaher B., M. D. Smith and R. Telang (2015) “Copyright Enforcement in the
                     Digital Age: Empirical Economic Evidence and Conclusions”, Advisory Committee on Enforcement, Tenth Session,
                     Geneva, November 23 to 25, 2015, World Intellectual Property Organization
              42
                     Liebowitz (2013) “The impact of internet piracy on sales and revenues of copyright owners”, an abridged version of
                     “Internet piracy: the estimated impact on sales” in Handbook on the Digital Creative Economy Edited by Ruth Towse
                     and Christian Handke, Edward Elgar, 2013
              43
                     An important part of his analysis was converting the results of all papers into a common metric: “the share of the
                     total industry decline that was estimated to be due to filesharing”, p. 36
              44
                     “value” here again refers to the share of total industry decline attributed to filesharing
              45
                     Aguiar L. and B. Martens (2013), “Digital Music Consumption on the Internet: Evidence from Clickstream Data”, JRC
                     Technical Reports, Institute for Prospective Technological Studies Digital Economy Working Paper 2013/04, Joint
                     Research Centre, European Commission



frontier economics                                                                                                                         29
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 31 of 62 PageID #:462

                                                                                  The economic impacts of counterfeiting and piracy


              music as a substitute for legal purchases. Similarly, it has been found that pirates are
              heavy legal music consumers.46
              A slightly older study by Oxera (2011)47 provides a possible yet partial explanation for
              the findings in the previous paragraph by listing “Hear before you buy” as one of the
              four main economic reasons for music piracy. In this case, it is possible that piracy
              increases legal sales because some people may want to be certain that they like a
              specific song or album before they purchase it. However, the complete list of reasons for
              pirating, namely
                     □ Unwillingness to pay,
                     □ Hear before you buy,
                     □ Not wanting a whole album, and
                     □ Unavailable to buy,
              looks like a negative substitution effect would prevail. This is because the motives
              “Unwillingness to pay” and “Not wanting a whole album” suggest that consumers are
              unlikely to purchase a legal version of a song once they have acquired an illegal one.
              (Note that the reason “Unavailable to buy” is irrelevant for the question of interest). In
              other words, the majority of the (relevant) reasons suggest that piracy displaces legal
              sales, which is consistent with the majority of the literature.
              Overall, the evidence for the negative effect of piracy on the music industry is convincing
              and significant.




              46
                     The American Assembly (2013) “Copy Culture in the US and Germany”, Columbia University and MusicWatch (2016)
                     “Bad Company, You Can’t Deny“, post based on the MusicWatch (2015), “Badquisition” study
              47
                     Oxera (2011)” Competing with ’free‘? The damages of music piracy“ Oxera Agenda October 2011



frontier economics                                                                                                                  30
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 32 of 62 PageID #:463

                                                                                      The economic impacts of counterfeiting and piracy



              THE COST OF MUSIC PIRACY IN EUROPE

               In May 2016 EUIPO published a report on the cost of music piracy in Europe.48
               Applying different forecasting models to IFPI recorded music sales data for 19
               European countries for the period 2005-2014, they considered the differences
               between predicted and actual sales as “losses” and tried to explain these losses with
               various explanatory variables including GDP growth, GDP per capita and willingness to
               pirate music. With this method, they found that in 2014, music piracy:
                       1. caused a loss of 5.2% of revenue (€170 million) to the recorded music industry
                          in Europe,
                       2. allowed for effects on other industries, including sales losses to the EU
                          economy were €336 million,
                       3. caused losses of 2,155 jobs and €63 million in government revenue.
               However, IFPI criticized the methodology49 used by EUIPO on the grounds that
                       1. the model does not take into account long-term and sustained losses through
                          piracy: Industry revenues were already strongly affected by piracy in 2005 so
                          that losses calculated with the above method cannot estimate the total effect
                          of piracy on revenues
                       2. calculated losses in each country are constrained by that country’s legal
                          revenues in previous years: A country with high legal music revenues
                          therefore can show greater losses than one in which the legal music industry
                          may already have suffered severe damage from piracy.
                       3. it is not clear whether the variables used by EUIPO (e.g. ‘the percentage
                          considering it acceptable to download content from the internet when it is for
                          personal use […]; and the growth rate of the World Bank Index of Control of
                          Corruption’50) capture the actual levels of piracy in each country.
               In sum, IFPI considers EUIPO’s results to be underestimates of the losses actually
               suffered by the music industry.


   4.3.2 Estimating piracy in music
              In order to quantify the commercial value of digitally pirated music, we proceed in a
              similar way as we did for movies. For data reasons, we again favour a bottom-up
              approach over a top-down approach51, which means that we multiply the number of
              illegal music downloads by an average price of recorded music.
              The starting point for our calculation is the number of illegal music downloads via
              BitTorrent networks provided by TECXIPIO. In 2015 they amounted to 2.5 Billion.

              48
                     EUIPO (2016) “The Economic Cost of IPR Infringement in the Recorded Music Industry“
              49
                     We received this information in our conversations with IFPI.
              50
                     EUIPO (2016) “The Economic Cost of IPR Infringement in the Recorded Music Industry“, p. 13
              51
                     Most crucially, we were unable to find a recent and robust estimate of global economic losses due to music piracy.
                     Instead, we have reliable data on the global volume of illegal music downloads (from TECXIPIO) and the prices of
                     different music mediums in the US (from RIAA) so that a bottom-up approach would appear as sufficiently robust.



frontier economics                                                                                                                        31
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 33 of 62 PageID #:464

                                                                                       The economic impacts of counterfeiting and piracy


              According to MusicMetric52, 22% of all BitTorrent music downloads are singles and 78%
              are albums. Assuming an average of 10 tracks per album, we can calculate 19.7 Billion
              downloaded tracks via BitTorrent networks in 2015.
              Although the use of P2P networks has long been the most popular method of unlicensed
              music acquisition, it is by far not the only one. Over the last decade, the emergence of
              various new forms of music piracy such as streamripping, the use of mobile apps or
              downloading from storage lockers has caused a decrease in the prevalence of P2P
              services. MusicWatch estimates that the number of Americans that use P2P services has
              decreased from 41 million to 22 million in the period 2004-2015 while the total number
              of Americans that engage in music piracy of some form has risen to 57 million. 53
              Nonetheless, since BitTorrent is particularly well suited (and as shown above primarily
              used) for downloading whole albums, it still contributes the greatest share of piracy in
              terms of tracks, namely 72%. The following table displays the most recent estimates by
              IFPI on the contribution of each of the main piracy areas to overall tracks downloaded
              globally.
              Table 5               Split of music piracy by piracy area (in terms of tracks)
                   Piracy form                                                   Percentage of overall tracks downloaded
                   Stream ripping                                                9%
                   BitTorrent                                                    72%
                   Lockers                                                       16%
                   MP3 sites                                                     3%
              Source:      IFPI. Data still to be published, but was provided for purposes of this report and is used here with permission of
                           IFPI. Note: 1) The data refers to the 12 months to June 2016. 2) The split excludes P2P activity outside
                           BitTorrent, primarily from the Ares network which is popular in Latin America, and EMule which is popular in
                           Europe. Since these only comprise 1-2% of total music piracy, however, their exclusion can only have marginally
                           affected the above numbers. 3) China is not included in the above split because there is limited information on
                           how exactly the market works. However, since it is the 14th largest music market globally, this should not have
                           significantly affected the above numbers.

              Using this information to scale up our above estimate of illegally downloaded tracks via
              BitTorrent networks, we estimate that there were 27.4 Billion illegally downloaded
              tracks across all forms of music piracy in 2015.
              In order to get from the total number of illegally downloaded songs to a total
              commercial value, we again need to multiply by the price of a relevant legal substitute.
              Unsurprisingly, experts disagree on what this legal substitute could be. On the one hand
              The American Assembly argues that legal streaming satisfies consumers’ demand for
              cheap, convenient access to music in a similar way as pirated music does.54 On the other
              hand, MusicWatch highlights that ‘ownership’ matters to pirates so that one would
              expect purchasing a song (digitally or physically) rather than streaming to be a closer
              substitute to pirating.55 Because of such ambiguous evidence, we generated a weighted
              average price across all different forms of legal music consumption (CDs and other
              physical discs, digital permanent downloads, digital subscriptions and streaming), using
              sales volumes as weights. These should provide a reasonable proxy for consumers’

              52
                     MusicMetric (2012) Digital Music Index
              53
                     http://www.musicwatchinc.com/blog/bad-company-you-cant-deny/
              54
                     The American Assembly (2013) Copy Culture in the US & Germany
              55
                     http://www.musicwatchinc.com/blog/bad-company-you-cant-deny/



frontier economics                                                                                                                              32
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 34 of 62 PageID #:465

                                                                                        The economic impacts of counterfeiting and piracy


              propensity to engage in the different possible forms of music consumption.56 The sales
              volumes as well as the average prices of each music format are obtained from the RIAA
              2015 Year-End Industry Shipment and Revenue Statistics.57 The average price per track
              in the US is then $1.06.58
              Multiplying this average price by our estimate of the total number of illegally
              downloaded tracks in 2015, we find the value of pirated music in 2015 to be $29 Billion.
              As for movies, it would have been preferable to use global price data instead of US data.
              However, there are again two reasons why, in the absence of global data, the usage of
              our chosen US data appears to be a sensible alternative:
                      1. The US represents the largest market for recorded music in the world with
                         physical and digital recorded music revenues in the US making up 36%59 of the
                         global market. Hence, any global average price would be dominated by US data,
                         and, by extension, the US can be considered as the single most representative
                         country of global figures.
                      2. We have performed a sensitivity check based on (less granular) individual
                         country level data of the world’s top five music markets by revenue.60 If we
                         construct a weighted average price of music (spanning digital downloads,
                         physical purchases and streaming) across these five countries and substitute this
                         for the US price in our calculation above, our final estimate of the value of digital
                         music piracy goes down slightly to $25 Billion. This confirms the adequacy of the
                         US data that we have used because it is very close to our original estimate, and
                         the direction of deviation is as expected.61
              Finally, it should be noted that our approach does not cover music piracy in the form of
              user uploaded content. A common example of this kind of piracy would be the situation
              where someone posts a video with infringing content, such as a song for which they
              don’t own the copyright, on YouTube. Typically, this displaces views of other YouTube
              content, for example the original music video to the song. As this generates fairly low
              revenue, the damage caused by this type of piracy is likely to be limited. Nonetheless, it
              is a growing issue and should be an area of future research.




              56
                     Behavioural information as we used to determine movie consumption patterns above would have been preferable.
                     However, such information appeared to be unavailable for music.
              57
                     RIAA 2015 Year-End Industry Shipment and Revenue Statistics. In the case of streaming we had to combine the
                     revenue figure from RIAA with the estimate of total streams from the 2015 Nielsen Music U.S. Report to derive a per
                     “streaming equivalent track” price. (Streaming equivalent track is our translation from Nielsen’s “streaming
                     equivalent album” (where 1,500 streams is equivalent to 1 album.)
              58
                     Details on the calculation can be found in Table 15, Annex B.
              59
                     According to figures from the IFPI Global Music Report 2016.
              60
                     As the data was provided to us by IFPI on a confidential basis, it cannot be displayed here.
              61
                     The construction of average prices involved dividing revenues by sales volumes in each of the three mentioned
                     categories and bringing in some additional data sources for stream volumes, since IFPI does not record these. Most of
                     these data sources measure something slightly wider than the number of streams that would correspond to the IFPI
                     revenue figures so that they represent overestimates. This means that the resulting prices are skewed downwards
                     slightly so that we expect our final result to be slightly downward biased too.



frontier economics                                                                                                                           33
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 35 of 62 PageID #:466

                                                                                        The economic impacts of counterfeiting and piracy




     4.4 Software                                                                       $24bn
   4.4.1      In the following, we first give some background
              on software piracy, reporting research findings
              from the literature. We then use a “top-down”
                                                                                        We estimate that the
              approach to come up with a value of software                              commercial value of digital
              piracy.                                                                   piracy in software in 2015
                                                                                        was $24 Billion.
   4.4.2 Overview of research findings
              Consumers spent $444 Billion on software around the globe in 2015.62 And there
              appears to be a similar shift from physical to digital as has been observed in all media
              industries over the last decade. To give an example, while physical software sales in the
              U.S. declined by 13% between 2014 and 2015, global digital video game sales grew by
              8%.63
              Piracy in software has been increasing over the last decade. According to the Business
              Software Alliance (BSA) the commercial value of unlicensed software installed on
              computers worldwide rose from $40 Billion in 2006 to $52 Billion in 2015 (with a peak of
              $63 Billion in the period 2011-2013).64 The rate of unlicensed software installation (as a
              percentage of total software installation) in 2015 was as high as 39%.65
              More evidence for the prevalence of software piracy comes from the 2013 version of
              Kantar Media’s Online Copyright Infringement Tracker prepared for the UK’s Office of
              Communications (Ofcom).66 According to the study, 20% of internet users in the UK aged
              12 and above claim to have consumed pirated software at some point in their lives. 12%
              admitted to have done so in the past three months. Interestingly, 39% of users who had
              paid for any computer software in the past three months said they had previously
              accessed some of it for free. 22% even claimed to have accessed all of the products for
              free before purchasing them. It seems to be an analogue to the “Hear before you buy”
              motive in music piracy. This means that for some users pirated software is not a
              substitute for authorised software.
              Nonetheless, as in the area of film and music, it is likely that for many users pirated
              software does constitute a substitute for authorised software and hence harms the
              software industry by displacing legal sales. Indeed, in 2010 BSA estimated that “reducing
              the piracy rate for PC software by 10 percentage points in four years would create $142

              62
                     The figure is the result of multiplying the size of the global IT industry ($3.8 trillion) by the share of software (12%),
                     both of which are given by CompTIA (2016) IT Industry Outlook 2016 https://www.comptia.org/resources/it-industry-
                     outlook-2016-final
              63
                     CNBC (2016) “Digital gaming sales hit record $61 Billion in 2015: Report”, published on 26 January 2016
                     http://www.cnbc.com/2016/01/26/digital-gaming-sales-hit-record-61-Billion-in-2015-report.html
              64
                     BSA (2010) Eighth Annual BSA Global Software 2010 Piracy Study and BSA (2016) “Seizing Opportunity Through
                     License Compliance” Global Software Survey, May 2016. Note that while the 2006 figure is in 2005 dollars, the 2013
                     figure is in 2013 dollars, and the 2015 figure in 2015 dollars.
              65
                     BSA (2016) “Seizing Opportunity Through License Compliance” Global Software Survey, May 2016.
              66
                     Kantar Media (2013) Online Copyright Infringement Tracker Annex 1 – Individual content types, Wave 4 (Covering
                     period March – May 2013), prepared for Ofcom



frontier economics                                                                                                                                34
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 36 of 62 PageID #:467

                                                                                        The economic impacts of counterfeiting and piracy


              Billion in new economic activity”.67 More than 80% of this activity would be direct
              benefits to the software industry. Moreover, BSA found that if piracy were to drop at a
              faster pace, the economic gains would be dramatically higher. The findings of McLennan
              and Le (2011), though of a more general nature, point in the same direction. Using
              software piracy data from BSA and IDC’s Global Software Piracy Study 2006, they find
              that a 1% decrease in software piracy is associated with a 0.2% increase in GDP per
              capita growth.68
              Besides harming the supply side by causing business losses due to displaced sales,
              pirated or counterfeit software also has substantial negative consequences on the
              demand side. When pirating software, and especially when downloading it from the
              Internet, users incur a high risk of catching malware such as viruses, Trojans69 or
              keyloggers.70 According to IDC (2013) the chance of encountering malware when using
              counterfeit software is 1/3. The resulting costs are immense. In March 2013 IDC
              estimated that during the year consumers would waste 1.5 Billion hours dealing with
              malware from counterfeit software; direct costs to enterprises would amount to $114
              Billion.71

   4.4.3 Estimating piracy in software
              For data reasons (particularly the lack of transparency around software prices) our
              approach to estimating piracy in software differs from the bottom-up approach used for
              estimating piracy in film and music. This time our starting point is the commonly quoted
              BSA Global Software Survey, which contains piracy rates and commercial values of
              unlicensed software in all regions of the world. The difficulty of using these numbers,
              however, is that they capture all kinds of illicit software acquisition some of which do
              not fall into the category of digital piracy. One example is the use of physical copies of
              counterfeit software, which is already captured by the domestic and traded counterfeit
              and piracy figures in section 3 of this report. Hence we need to “backward engineer” the
              value of digital software piracy by multiplying the BSA estimates by the share of pirated
              software that comes from online sources. In the following, we will describe our
              approach in detail.
              The regularly published BSA Global Software Survey quantifies the value of unlicensed
              software installed on PCs around the globe in a given year. The main inputs of the 2016
              edition of the report72 are a global survey of more than 20,000 computer users carried
              out by IDC, and a survey of 2,200 IT managers in 22 countries. The surveys are used to
              determine the volume and type of software installed on home and enterprise computers
              and PC users’ attitudes towards intellectual property and illicit software acquisition.

              67
                     BSA (2010) Piracy Impact Study: The Economic Benefits of Reducing Software Piracy
              68
                     McLennan P. G. and Q. V. Le (2011) “The Effects of Intellectual Property Rights Violations on Economic Growth”,
                     Modern Economy, Vol. 2, pp. 107-113
              69
                     A Trojan is a malicious computer program that is often disguised as legitimate software. Misleading users about its
                     true intent, it hacks into the computer and deletes, blocks, modifies or copies data. It can also be used by hackers for
                     spying, money theft or use of the hacked computer’s identity.
              70
                     A Keylogger is a type of software or hardware that records the keys struck on a keyboard, typically without the user
                     being aware of it. It can therefore be used to obtain sensible user data like passwords or PINs.
              71
                     IDC (2013) “The Dangerous World of Counterfeit and Pirated Software”, White Paper
              72
                     BSA (2016) “Seizing Opportunity Through License Compliance” Global Software Survey, May 2016



frontier economics                                                                                                                              35
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 37 of 62 PageID #:468

                                                                                     The economic impacts of counterfeiting and piracy


              Based on these figures, BSA finds a total worldwide rate of pirated software installation
              of 39%, corresponding to a value of $52 Billion. This number captures a broad range of
              software: from operating systems, security packages and business applications to
              consumer applications like personal finance. It also does not seek to distinguish between
              the different ways in which such software has been acquired, which means that its
              coverage is broader than the value of digital piracy, which is the specific focus of this
              chapter.
              In order to transform the BSA estimate of total software piracy into a value of digital
              software piracy, we draw on insights from a 2013 IDC survey:73 Based on the survey
              respondents’ ranking of top 3 sources of pirated software, IDC estimates that 45% of
              pirated software comes from online sources such as P2P networks or DDL file sharing
              systems.74 Applying this number to scale down the BSA figure we estimate the value of
              digital piracy in software to be $24 Billion.




              73
                     IDC’s (2013) Dangers of Counterfeit Software Survey presented in IDC (2013) “The Dangerous World of Counterfeit
                     and Pirated Software”, White Paper
              74
                     DDL stands for “direct download”. DDL systems differ from P2P systems in that one downloads the whole file from
                     one server (instead of downloading little pieces from many different sources) and doesn’t automatically become a
                     distributer of the file oneself,



frontier economics                                                                                                                      36
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 38 of 62 PageID #:469

                                                                                       The economic impacts of counterfeiting and piracy



              EXCURSUS: ESTIMATING DIGITAL PIRACY IN VIDEO GAMES

              Another major and increasing area of digital piracy is video games. By way of an
              exploratory approach, we outline how its commercial value could be estimated in a
              similar fashion to how we proceeded with digital piracy in music and movies.
              In short, such a bottom-up approach would require multiplying the number of illegal
              games downloads by an appropriate average price of games. The individual steps are
              outlined below.
                      1. One could start from the number of BitTorrent downloads, based on worldwide
                         data on games downloads via BitTorrent networks.
                      2. The figure needs to be scaled up to a total number of illegal downloads, i.e. the
                         number of illegal games downloads via all channels. Here one could draw on
                         insights from Kantar Media’s Online Copyright Infringement Tracker.75 Based on
                         a survey conducted during the period March-May 2013, the study finds that 11%
                         of infringers use BitTorrent services to source pirated computer software. It
                         seems justifiable to assume that this largely holds true for games too.76 With the
                         additional, conservative assumption that BitTorrent users would not engage in
                         pirating games via any other channels, one can use these 11% to scale up the
                         initial result on the number of BitTorrent downloads.
                      3. The average price of games in the US is $38.77 In lack of better data, one could
                         use this as a proxy for the global average price of games.
                      4. Multiplication of this average price by the quantity of illegally downloaded
                         games yields a total value of digital piracy in games.
              Depending on the availability of data, one could proceed in a similar way with piracy in
              mobile gaming.




     4.5 Conclusion and discussion
              The following table summarizes the results of our estimations of piracy in the areas
              movies, music and software.




              75
                     Kantar Media (2013) Online Copyright Infringement Tracker, Annex 1 – Individual content types, Wave 4 (Covering
                     period March – May 2013), prepared for Ofcom
              76
                     The study does not separately list BitTorrent for games.
              77
                     This is the result of dividing the 2013 dollar sales figure of the US computer and video game software industry by the
                     2013 unit sales figure as recorded by ESA (2014) “Essential Facts about the computer and video game industry”,
                     http://www.theesa.com/wp-content/uploads/2014/10/ESA_EF_2014.pdf.



frontier economics                                                                                                                            37
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 39 of 62 PageID #:470

                                                                                  The economic impacts of counterfeiting and piracy


              Table 6           Summary of estimates of digital piracy
               Result                                                                    2015            2022 (forecast)
               Estimate of digital piracy in                                    $160 Billion            $289-644 Billion
               film
               Estimate of digital piracy in                                      $29 Billion            $53-117 Billion
               music
               Estimate of digital piracy in                                      $24 Billion             $42-95 Billion
               software
               Estimate of digital piracy in                                    $213 Billion           $384-$856 Billion
               film, music and software
              Source:   Frontier estimates based on latest data from industry sources (2015)

              In summary, we estimate the value of digital piracy in music, movies and software in
              2015 to be $213 Billion. We project that this value is likely to increase to $384 - $856
              Billion by 2022. This projection is based on the following assumptions: either (i) that the
              share of piracy relative to counterfeiting and piracy as a whole remains stable over time;
              or (ii) that the share of piracy grows in line with projected growth in global IP traffic (The
              reader is referred to section 6.1 for a fuller discussion).
              We consider our bottom-up approach as relatively robust. The TECXIPIO data gives us
              very reliable estimates of BitTorrent activities worldwide, and multiplication of the
              number of illegal downloads by a weighted average price is a straight forward and
              sensible approach to estimating the value of piracy.
              Nonetheless, it is not clear how far online activity in places like China or Russia (that are
              two of the biggest for piracy) can be fully captured even by a BitTorrent-tracker. This
              suggests (as a first caveat to our approach) that the TECXIPIO figures and, by extension,
              our estimates may be slight underestimates of the true value of digital piracy.
              Moreover, the shares of BitTorrent network activity compared to other forms of digital
              piracy can change quickly from year to year so that even the usage of the most recent
              available data (like the 2013 NetNames study) may not be sufficient for capturing the
              latest behavioural trends in digital piracy. From information from IFPI, we know that the
              popularity of BitTorrent may have declined a little since 2013. This means that we would
              have to scale up the TECXIPIO figures by even higher numbers than the NetNames
              (2013) study suggest to arrive at the total number of illegal movie downloads. Like with
              the first caveat, this means that our estimates may be slightly lower than the true value
              of digital piracy.
              The third and most significant caveat to our approach is that we construct average
              prices based on US data. Naturally, global weighted average prices of movies, music and
              software would have been preferable – however, such estimates are impossible to
              obtain with the currently existing data. In several places, we have outlined why the US
              data that we have used is a reasonable proxy. However, it is possible that the results
              nonetheless differ slightly from the true value of digital piracy. It is not clear in which
              direction this effect works.
              Weighing the above considerations, it seems possible that the commercial value of
              digital piracy in music, film and software is even higher than we have estimated. In
              addition, since we have not assessed piracy in a number of areas such as TV-series,


frontier economics                                                                                                               38
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 40 of 62 PageID #:471

                                                               The economic impacts of counterfeiting and piracy


              exclusive contents produced by OTT platforms (like Netflix), eBooks, mobile gaming or
              piracy through user uploaded content, it is most likely that the value of total digital
              piracy exceeds our estimates by a considerable amount.




frontier economics                                                                                            39
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 41 of 62 PageID #:472

                                                                 The economic impacts of counterfeiting and piracy




         5 QUADRANT 4: WIDER ECONOMIC COSTS
     5.1 Introduction
              As observed in section 2.1, counterfeiting and piracy impose private losses on owners of
              intellectual property, as well as wider social losses. Specifically, the 2008 OECD report
              acknowledged that counterfeiting and piracy “can have broader economy-wide effects
              on trade, foreign investment, employment, innovation, criminality and the
              environment…and with respect to governments, counterfeiting and piracy have direct
              effects on tax revenues and government expenditures.”
              The OECD’s work acknowledged the likely significance of these costs. It was not,
              however, within the scope of their research to attempt to quantify these costs. The
              purpose of this section is therefore to extend the analysis initiated by the OECD by
              attempting to quantify these wider economic costs.
              The first issue on which we focus is the question of economic growth. More specifically,
              we wish to examine to what extent an increase in the level of counterfeiting and piracy
              reduces economic growth. There are several a priori reasons that suggest that such illicit
              activities could reduce economic growth:
               The erosion of intellectual property rights weakens the incentives to innovate. This
                has a direct impact on well-being by reducing the range of products and services
                consumers can access, and, in the longer run, by affecting economic growth. The
                latter effect operates mainly through the links between innovation, technological
                progress and productivity.
               The substitution of activities that fall under formal frameworks of governance and
                regulation, by ones that are not subject to such control, can undermine economic
                growth. This is because of the close links that such “underground” activities have
                with various forms of criminality make this substitution (i.e. counterfeiting and
                piracy) a conduit of resources that support the expansion of these criminal activities.
                The substitution effect can also erode tax revenues and reduce employment, though
                the extent to which this is true depends on whether other sectors in the legitimate
                (taxable) economy expand (for example, if consumers reallocate spending to these
                sectors, of if labour displaced by counterfeiting or piracy in one sector is reallocated
                to another sector).
              In the case of economic growth, the linkages between counterfeiting and piracy are not
              uncontested. It has been argued for instance, that while these activities may displace
              legitimate activities in some sectors, consumers may reallocate any savings they make
              from purchasing counterfeit, but cheaper, goods to other sectors. The argument has
              also been made that counterfeiting could enable poorer countries to have cheaper
              access to technology. Finally, the argument is made that the direction of causality flows
              from growth to counterfeiting and piracy: as countries become richer and have stronger
              institutions, they are able to enforce IP rights more effectively.




frontier economics                                                                                              40
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 42 of 62 PageID #:473

                                                                                     The economic impacts of counterfeiting and piracy


              For these reasons, we employ an econometric methodology that examines, on balance,
              the effects of counterfeiting and piracy on growth, while controlling for the issue of
              causality and countervailing factors.
              Beyond the effects on economic growth, we consider a range of other specific macro-
              economic effects: effects on employment, effects of tax, and effects on foreign direct
              investment. We also consider wider social costs, including the effects of crime and
              health.

     5.2 Econometric analysis of impacts on economic
         growth
              In this section we seek to estimate the impact of counterfeiting and piracy on growth
              rates by testing the relationship between these variables at the country level, and
              assessing whether higher levels of this activity are associated with reduced growth. This
              is a ‘top-down’ approach, as any observed relationship will capture the whole range of
              different growth impacts, as well any second-round impacts or counteracting effects,
              although it will not provide detail on the operation of specific impacts. We begin by
              considering the appropriate indicators for modelling cross-country variation in
              counterfeiting and piracy, and then measure the impact of the selected indicator with
              economic growth.



   5.2.1 Methodology and approach
              Our starting point is the literature that links the enforcement of Intellectual Property
              Rights (IPRs) to economic performance. One measure of the strength of IPR
              enforcement is the Cortez Patent Index analysed by Lesser.78
              Lesser establishes that a variety of scorecard measures of IPR regimes all carry the same
              information and that it makes little difference which measure is used. His research
              shows a strong positive relationship between GDP levels and IPR enforcement, as shown
              in the scatterplot below. Focusing on countries with GDP per capita less than $60,000, a
              $1000 increase in per capita income is associated with a 0.18 increase in Cortez Index,
              and GDP explains 78% of the variation in the Cortez Index.




              78
                   W. Lesser, Measuring Intellectual Property 'Strength' and Effects: An Assessment of Patent Scoring Systems and
                    Causality, 4 J. Bus.Entrepreneurship & L. Iss. 2 (2011)
              Available at: http://digitalcommons.pepperdine.edu/jbel/vol4/iss2/4



frontier economics                                                                                                                  41
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 43 of 62 PageID #:474

                                                                                  The economic impacts of counterfeiting and piracy



              Figure 2. Cortez Index and GDP correlation
              Cortex Index
                18


                16


                14


                12


                10


                 8


                 6


                 4


                 2


                 0
                     0        20000         40000        60000         80000      100000   120000    140000   160000
                                                                 GDP per capita
              Source:    Frontier analysis of Lesser (2009) and World Bank data



              We then consider whether a similar relationship may hold for indices of counterfeiting
              as developed by the OECD, such as GTRIC-E. But the relationship between GDP and
              GTRIC-E is weak. This is apparent from the scatterplot below. In fact, GDP explains only
              0.37% of the variation in GTRIC-E. The trend line indicates a slight negative relationship
              between the two but this effect is not statistically significant.




frontier economics                                                                                                               42
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 44 of 62 PageID #:475

                                                                                 The economic impacts of counterfeiting and piracy



              Figure 3.          GTRIC-E and GDP correlation
              GTRIC-E
              100%


               90%


               80%


               70%


               60%


               50%


               40%


               30%


               20%


               10%


                0%
                     0         20000        40000        60000           80000    100000   120000    140000   160000
                                                                 GDP per capita
              Source:    Frontier analysis of OECD and World Bank data



              In our view this reflects the particularities of the GTRIC indices, which were developed to
              estimate an overall global value for piracy and counterfeiting. The work was less
              concerned with capturing in detail country-by-country variations. Indeed, data and
              methodological limitations precluded this possibility.
              We therefore consider an alternative measure to proxy for country-by-country variation
              in counterfeiting and piracy. BSA Software Alliance estimates the prevalence of software
              piracy by country. This is done by comparing legitimate sales of software with the
              estimated amount of software use by country. The “software load” estimates are based
              on a global survey of software users and IT managers, assessing the number of
              computers and amount of software installed by country. This uniform approach applied
              across countries should give more consistent estimates, with less scope for the
              measurement error issues than arise in relation to GTRIC.
              Software piracy is closely correlated with GDP per capita, as shown in Exhibit 3, below.
              GDP per capita explains 42% of the variation in piracy rates (68% if countries with GDP in
              excess of £60,000 per capita are excluded). Software piracy is highly correlated with
              other intellectual property right enforcement measures, for example explaining 80% of
              variation in the Cortez index. It is therefore a reasonable proxy for wider IPR
              infringement including counterfeiting.




frontier economics                                                                                                              43
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 45 of 62 PageID #:476

                                                                                         The economic impacts of counterfeiting and piracy



              Figure 4.             Piracy and GDP correlation
              Software piracy (2015)
              100%


               90%


               80%


               70%


               60%


               50%


               40%


               30%


               20%


               10%


                   0%
                        0         20000          40000         60000         80000        100000        120000        140000        160000
                                                                       GDP per capita
              Source:       Frontier analysis of BSA and World Bank data



              Our approach therefore is to estimate the impact of counterfeiting and piracy on growth
              rates. Specifically, we use the average growth rate from 2009 to 2015. In keeping with
              the economic theory of growth we control for the level of GDP (log GDP as at 2009), to
              allow for the possibility that poorer countries grow quicker than richer countries and
              eventually catch up. We also want to control for various other institutional and policy
              factors that affect growth, and we do this by incorporating a variable representing the
              World Bank Ease of Doing Business index.79 We then explore the effect on economic
              growth of a percentage point change in piracy rate between 2009 and 2015.80

   5.2.2 Results
              We report the results in the table below. The column headings refer to different
              specifications of the growth equation that we estimated – one in which we measure the
              effects of piracy in isolation, and another in which we measure the effects in
              combination with the Ease of Doing Business index.




              79
                     For more information on World Bank Ease of Doing Business index, please refer to: http://www.doingbusiness.org/
              80
                     Although the selected indicator relates specifically to piracy, due to the high correlation of piracy with counterfeiting
                     and other intellectual property right infringement, it is reasonable to infer that these impacts reflect a wider set of
                     activities, rather than piracy in isolation. However, it is not possible to conclude on the relative impacts of different
                     types of infringing activity.



frontier economics                                                                                                                               44
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 46 of 62 PageID #:477

                                                                                    The economic impacts of counterfeiting and piracy


              Table 7              Regression of GDP growth on change in piracy

                                                (1)                                           (2)
                                              Piracy                                    Piracy, EDB

                   Log GDP                 -0.007***                                     -0.011***

                   Change in piracy        -0.329***                                     -0.212***

                   Change in EDB                                                         0.001***

                   Constant                 0.072***                                     0.071***

                   N                            109                                          107

                   R-squared                   0.25                                         0.32
              Source:      Frontier analysis of World Bank and BSA data



              In all cases, we see a negative impact of piracy on growth. This is consistent with the
              findings of McLennan and Le (2011).81 Specific points note are:
                       A 1 percentage point increase in piracy reduces growth by between 0.33 and 0.21
                       percentage points (e.g. from 2% to 1.7% or 1.8%). Applied to nominal GDP forecasts
                       for the OECD as a whole to 2017, a one (1) percentage point reduction in piracy
                       would be associated with an additional 34 to 54 Billion US dollars.
               We continue to observe a negative effect of piracy on growth even when we control
                for the effects of other institutional factors that improve the business climate of a
                country.
              Taken together, the results demonstrate that there are substantial payoffs in terms of
              economic growth opportunities from investing in actions that lower the incidence of
              counterfeiting and piracy. In particular, actions to curb counterfeiting and piracy carry
              their own weight in relation to broader institutional measures to improve the climate for
              business and investment in a country. Policy decisions and investments to reduce the
              incidence of counterfeiting and piracy can therefore be seen as valuable extension of
              broader reform measures that are taken to stimulate economic growth.




              81
                   Q. Le and P. McLennan, "The Effects of Intellectual Property Rights Violations on Economic Growth," Modern Economy,
                     Vol. 2 No. 2, 2011, pp. 107-113.



frontier economics                                                                                                                       45
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 47 of 62 PageID #:478

                                                                                       The economic impacts of counterfeiting and piracy



     5.3 Impacts on displaced economic activity, tax,
         employment and investment
              In this section we consider the effects of international and domestic counterfeiting and
              piracy on the (i) displacement of economic activity (lost GDP), (ii) uncollected tax losses
              to government and (iii) displaced or lost employment. Since counterfeit and pirated
              products displace genuine products, and tax is unlikely to be earned on them, so
              government tax revenue is reduced. Employment involved in producing the genuine
              product will also be reduced. We model these impacts by combining (i) estimates of
              international and domestic counterfeit and pirated goods by country and product, (ii)
              assumptions on displacement at the product level, and (iii) tax and employment data at
              the country level.
              This approach builds on the methodology developed in our 2009 study.82 In the 2009
              study, industry expert opinion was used to develop assumptions on displacement for
              specific sectors, and the tax and employment impacts modelled in close detail for UK
              and Mexico, and then extrapolated to other G20 countries.
              Here we extend the 2009 displacement assumptions to cover a much wider range of
              goods (each ‘Comtrade’ HS code) and we use the GTRIC estimates of counterfeit
              prevalence for each country, rather than extrapolate from UK and Mexico. But due to
              the large number of countries analysed, and their different structures of tax systems, it
              is not feasible to analyse a country’s tax impact in detail. Instead, we use some of the
              relativities of sales, income, corporation tax and benefits identified in the 2009 study,
              and apply these to the displacement estimates to derive full at the country level.
              This analysis estimates the total amount of genuine economic activity displaced by
              counterfeit activity83, and the direct impact on taxes and employment. These impacts
              are ‘gross’ in the sense that counterfeit production will also employ labour and may pay
              some taxes (e.g. where taxed inputs are used). There may also be inter-country effects
              if, say, counterfeit exports from country A displace genuine exports from country B.
              While it is difficult to arrive at such net effects, the size of displacement effects indicates
              the potential distortions arising from counterfeiting, with resources allocated away from
              efficient and integrated supply chains and into illicit modes of production.

   5.3.1 Displacement of genuine products
              For this model, we firstly need to estimate the displacement of genuine products. The
              amount of genuine activity displaced by counterfeits depends on the proportion of
              consumers that would purchase the genuine product if the counterfeit was unavailable.
              This is further split-out by whether consumers are knowingly or unknowingly purchasing
              the counterfeit products, as the displacement propensity may vary for these two groups.
              Those who knowingly purchase counterfeit products are unlikely to have purchased the


              82
                   http://www.iccwbo.org/Data/Documents/Bascap/Why-enforce/Deterioration-of-tax-base/Impact-of-Counterfeiting-
                     on-Governments-and-Consumers-Exec-Summary/
              83
                     This will include physical piracy to the extent to which extent that physical pirated goods appear in the Comtrade
                     data, but not capture displacement due to online piracy.



frontier economics                                                                                                                        46
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 48 of 62 PageID #:479

                                                                  The economic impacts of counterfeiting and piracy


              genuine equivalents, typically purchasing the counterfeit because it has characteristics
              of the genuine product but is substantially cheaper. By contrast those who were
              deceived into purchasing the product would be more likely to have purchased the
              genuine product if the counterfeit was unavailable, so for this group there is a relatively
              higher propensity for counterfeits to displace genuine products.
              The 2009 study developed the assumptions on displacement on the basis of existing
              national and international research, questionnaire evidence from firms in the sectors
              concerned, and primary consumer survey evidence commissioned by BASCAP.
              The following displacement rates were assumed (same for both UK and Mexico):
              Table 8 Displacement rates used in 2009 study
               Product                                                                Displacement rate
               Leather clothes                                                                     57%
               Luggage, handbags                                                                   57%
               Footwear                                                                            51%
               Perfume                                                                             51%
               Watches                                                                             46%
               Jewellery                                                                           57%
               Other                                                                               51%
               Food and beverages                                                                  95%
               Pharmaceuticals                                                                    100%
               Software                                                                            86%
              Source:   Frontier Economics / BASCAP 2009 study



              Note that displacement is generally lower for luxury goods or more ‘discretionary’ items,
              for which there is greater scope of undercutting prices of genuine products and boosting
              sales. By contrast, for more ‘commodified’ products such as food, drink or
              pharmaceuticals, it is more likely that the counterfeit does not have the characteristics
              of the genuine product. For example, counterfeit medicine is unlikely to be as effective
              as genuine. As a result, displacement rates are higher for these goods.
              Based on the above assumptions derived in detail for the 2009 study, we have made the
              assumptions for each HS code appearing in the Comtrade data, ranging between
              displacement of 50% and 100%. The displacement rate is assumed to be lowest for
              goods such as clothing, equipment and perfumes and highest for pharmaceuticals,
              chemicals and foodstuffs.




frontier economics                                                                                               47
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 49 of 62 PageID #:480

                                                                               The economic impacts of counterfeiting and piracy




              Table 9 Displacement assumptions by product category

                                                                                               Displacement
               Product group                                                   HS codes        assumption
               Tobacco                                                         24              50%
               Perfume                                                         33              50%
               Special fabrics                                                 58              50%
               Clothing                                                        61-67           50%
               Precious stones and coins                                       71              50%
               Electrical equipment                                            85              50%
               Manufactured equipment and articles                             90-96           50%
               Art and antiques                                                97              50%
               Raw textiles and leathers                                       41-43, 50-53    55%
               Carpets and knitted fabrics                                     57,60           60%
               Stone, glass, ceramics                                          68-70           80%
               Vehicles                                                        86-89           80%
               Foodstuffs                                                      1-23            95%
               Rubbers and plastics                                            34-40           95%
               Wood and paper products                                         44-49           95%
               Man-made fibres                                                 54-59           95%
               Metal and mineral products                                      72-83           95%
               Chemical and pharmaceutical products                            25-32           100%
              Source:   Extension of Frontier assumptions used in 2009 study



              The total amount of activity displaced is a product of the displacement rate, the
              counterfeiting rate and total consumption. We can therefore estimate total
              displacement by using current data on counterfeiting rate (from GTRIC), total
              consumption (ISIC D) and the assumed displacement rates. This suggests that in 2013,
              between $470bn and $597bn of genuine activity was displaced by counterfeiting (the
              range depends on assumptions concerning the level of domestic counterfeiting).
              Table 10 Displaced activity due to counterfeiting
               Type of counterfeiting                          Low domestic scenario          High domestic scenario
               International                                                   $313bn                       $313bn
               Domestic                                                        $157bn                       $283bn
               Total                                                           $470bn                       $597bn
              Source:   Frontier analysis of OECD and Comtrade data




   5.3.2 Tax and employment impact
              The amount of displaced activity feeds through into a number of different impacts – lost
              business tax (sales tax, corporation tax, excise duty), lost income tax and increased
              benefit payments to unemployed as a result of displacement. In the 2009 study, these


frontier economics                                                                                                            48
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 50 of 62 PageID #:481

                                                                                      The economic impacts of counterfeiting and piracy


              impacts were modelled in close detail by sector for the UK and Mexico. The most
              important category of financial impact was in sales tax – representing between 70% and
              90% of losses, depending on sector. For the UK, sales tax represented 81% of the overall
              economic cost, whereas for Mexico it represented 92%.
              We calculate sales tax impacts simply by multiplying the amount of displaced activity by
              the sales tax rate in the consuming country. This suggests that the reduction in sales tax
              across countries as a result of displacement effects is in the range of $70bn to $89bn per
              annum.
              Table 11 Impact on sales tax revenue as a result of displacement due to counterfeiting
                   Type of counterfeiting                          High domestic scenario                   Low domestic scenario
                   International                                                        $45bn                                    $45bn
                   Domestic                                                             $24bn                                    $44bn
                   Total                                                                $70bn                                    $89bn
              Source:      Frontier analysis of OECD and Comtrade data



              The impacts through other tax channels are much more complicated, as they would
              depend on each country’s tax structure and would need to be modelled on a country-by-
              country basis.
              Given the relativities between sales tax and other tax impacts estimated previously for
              UK and Mexico, there could be between $8bn and $22bn global reduction in other taxes
              as a result of displacement effects.84
              Employment impacts are calculated by dividing through displaced output by GDP per
              worker, which is calculated at country level from the World Bank WDI dataset and World
              Economic Outlook data.8586 This would suggest gross employment losses in the range of
              18m and 23m. Of these, some would quickly find other employment, and others (around
              1/3) would be long-term unemployed. 87 In order to translate this into a net employment
              loss, we need to consider the proportion of displaced workers that would subsequently
              find other employment, which we assume to be 2/3 of the long-term unemployed. This
              would give net job losses in the range of 2.0m to 2.6m.




              84
                   Range depends on level of domestic counterfeiting and assumed ratio of non-sales to sales tax (20:80 or 10:90).
              85
                   WEO data reports GDP per worker. This is translated into an industry/manufacturing measure using industry share of
                    employment and industry share of GDP reported in WDI. Although it would be desirable to measure lost employment
                    at country-product level, consistent data on GDP per worker by product and country are not available.
              86
                   An implicit assumption is that the counterfeit and genuine products originate from the same country. In fact there may
                     be considerable displacement effects, e.g. if domestic counterfeits in country A displace imports from country B. Such
                     effects are beyond the scope of this study.
              87
                   This is calculated using country-level breakdown of unemployment by duration reported by the ILO. Across countries
                     around one third of unemployed are long-term (unemployed for a year or more). We assume of that proportion of
                     long term eventually unemployed finding jobs is 2/3, leaving 1/3 of the long term unemployed without jobs. Hence,
                     net job losses are given by 18m*1/3*1/3 = 2m and 23m*1/3*1/3 = 2.6m



frontier economics                                                                                                                            49
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 51 of 62 PageID #:482

                                                                                      The economic impacts of counterfeiting and piracy



   5.3.3 Foreign Direct Investment impact
              Lenient IPR enforcement in a country is likely to make firms in IPR-sensitive sectors less
              eager to invest there. This is because of the vulnerability of proprietary processes to
              theft, and/ or that infringing products are more likley to displace sales of genuine
              products. By contrast, enforcing intellectual property rights can stimulate FDI, and
              through that channel improve welfare in the host country. 88
              A study89 by the NBER quantifies the impact of IPR enforcement on FDI and through this
              on exports. The study found that stricter enforcement of IPRs increased exports by up to
              20%. For the purposes of our estimation, we take into account the fact that other
              studies have found that the effects of IPRs on FDI and economic performance may be
              uneven across countries90. Hence, we adopt a more conservative approach regarding
              the effects of IPRs on FDI and exports. We assume that a country’s exports will be 5%
              lower as a result of lax IPR enforcement, as it is less attractive to locate production of
              IPR-intensive goods in these countries.
              We estimate these FDI impacts by identifying IPR-sensitive sectors and countries with
              high rates of counterfeiting. We draw on evidence from the European Commission91 in
              identifying the IPR-sensitive sectors, which mainly relate to equipment manufacture,
              pharmaceuticals, chemicals and metallurgy. We define as low IPR countries those with a
              GTRIC-E score greater than 0.5.
              On this basis, the total reduction in FDI is estimated as $111bn, calculated by applying a
              5% reduction to Comtrade exports in the relevant sectors and countries. This is
              associated with lost sales tax of $18bn.
              There are also likely to be wider tax impacts (e.g. on corporation tax and excise tax), but
              these vary according to a country’s specific tax regime. In addition, there are likely to be
              further dynamic impacts on the economy, as there is less exposure to innovation and
              R&D spill overs that would be brought by FDI.

     5.4 Other social impacts
              In addition to the effects reported above, various other negative social impacts of
              counterfeiting and piracy have been documented. The United Nations, for example,
              finds that these activities have recognised links to organised crime, and have negative




              88
                     See HitoshinTanaka and Tatsuto Iwaisako (2014), “Intellectual property rights and Foreign Direct Investment: A
                     Welfare analysis”, in European Economic Review, Vol. 67, pp 107-124
              89
                     Intellectual Property Rights, Imitation and Foreign Direct Investment: Theory and Evidence, Lee Branstetter,
                     Raymond Fisman, C. Fritz Foley and Kamal Saggi, Working Paper 13033, National Bureau of Economic Research , April
                     2007
              90
                     See notably Mila Kascheeva (2013), “The role of foreign direct investment in the relation between intellectual
                     property and growth”, Oxford Economic Papers, Vol. 65 (3):pp 699-720
              91
                   http://ec.europa.eu/internal_market/intellectual-property/docs/joint-report-epo-ohim-final-version_en.pdf



frontier economics                                                                                                                       50
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 52 of 62 PageID #:483

                                                                                       The economic impacts of counterfeiting and piracy


              impacts on health, the environment, and labour conditions.92 There are also reported
              links between these activities and terrorism. 93
              The dollar value of these negative impacts is difficult to quantify. We report one attempt
              at quantification relating to criminality. For other areas, such as health, we present
              evidence drawn from qualitative assessments and case studies.

   5.4.1 Crime
              Counterfeiting and piracy are criminal activities in and of themselves. But they also
              support the further development of criminality by providing crime organisations with
              funds to support criminal activities more generally. Socials costs reflect increases in the
              impact of criminality brought about by an increase in counterfeiting. The impacts include
              the value of lost lives, the costs incurred in anticipation of crime, and the physical and
              emotional consequences of crime. Estimating these costs require data on how far
              counterfeiting increases criminality, and the dollar value of the impact of crime.
              The 2009 study developed an estimate of the social costs of crime due to counterfeiting
              by assuming a 1% increase in the crime rate due to counterfeiting, and applying this to
              other estimates quantifying the value of the cost of crime. Separate valuations were
              used for the UK and Mexico, 94 and then extrapolated to other countries. Applying this
              approach, global impacts due to increased criminality are estimated to be in the region
              of $60bn per annum.
              We caution that these results are preliminary. An avenue for further research would be
              to estimate the impact of counterfeiting on specific forms of criminality, but this would
              be a daunting empirical task and it may be difficult generalising such results to other
              countries.

   5.4.2 Health impacts
              The consumption of counterfeit and pirated goods can have negative effects on health
              because the products are not subject to the regulatory standards and production norms
              that govern legitimate goods and services. The problem applies to a range of products.
              To give an example, it seems likely that a large proportion of deaths through alcohol
              poisoning in Russia (17,302 in 2012) is caused by counterfeit products, which account for
              30-40% of alcoholic beverages in the country.95

              92
                     United Nations Office on Drugs and Crime, The Illicit Trafficking of Counterfeit Goods and Transnational Organised
                     Crime.

              93
                     Gregory F. Treverton, Carl Matthies, Karla J. Cunningham, Jeremiah Goulka, Greg Ridgeway, Anny Wong, (2009) Film
                     Piracy, Organised Crime, and Terrorism, Rand Corporation.
              94
                     Specifically, we used an estimate provided by the UK Home Office (see Home Office Research Study 217, “The
                     economic and social costs of crime”), which valued the social cost of crime at Euros 80 Billion for the period 1999-
                     2000. This estimate was then revalued to account for a drop in the crime rate since the estimation period, and an
                     increase in prices. For Mexico, the starting point was estimates of crime found in “The Social Costs of Crime in Mexico
                     City and Suburban areas” by R Villoro, George Washington University, G Teruel Universidad Iberoamericana, Estudios
                     Economicos 2003.
              95
                     Kotelnikova Z. (2014) „Consumption of counterfeit Alcohol in Contemporary Russia: The Role of Cultural and
                     Structural Factors“, Basic Research Program, Working Papers, National Research University, Higher School of
                     Economics, https://www.hse.ru/data/2014/08/06/1314159630/47SOC2014.pdf and Bazenkova A. (2015) “Russian



frontier economics                                                                                                                             51
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 53 of 62 PageID #:484

                                                                                         The economic impacts of counterfeiting and piracy


              The highest costs, however, likely arise in relation to counterfeit pharmaceuticals and
              medicine. The WHO estimates that in some developing countries counterfeits comprise
              between 10-30% of the market value of drug sales.96 In developed countries the share is
              much lower (about 1%), but even here the issue seems to be growing as “drug
              shortages, a long and convoluted supply chain, and Internet pharmacies” facilitate
              access for counterfeits into the market.97 The total number of deaths related to
              counterfeit drugs is hard to determine98, but Interpol’s estimate of more than a million
              per year gives an idea of the order of magnitude.99
              Particularly great harm seems to come from fake malaria drugs. A recent study found
              that in 2013 counterfeit, substandard or degraded anti-malarials contributed to the
              deaths of more than 120,000 children below 5 in sub-Saharan Africa.100 The majority of
              counterfeit drugs comes from China and India,101 and many traders choose Africa as
              destination because of relatively open borders and “completely disparate
              pharmaceutical distribution systems”.102
              Counterfeit pharmaceuticals may contain incorrect dosages of active ingredients, the
              wrong active ingredient, or no active ingredient at all.103 In some cases they may have no
              effect whatsoever, but in other cases they may contain fatal amounts of active
              ingredients or other toxic chemicals.
              Beyond the direct health effects arising from the consumption of counterfeit and pirated
              foodstuffs or medicines, there will also be substantial indirect effects. These include:
              loss of household livelihoods when principal wage earners are affected, reduced labour
              productivity, loss of confidence in health systems, and increased work load for health
              workers104




                     Government Cracks Down on Counterfeit Alcohol”, The Moscow Times from 7 October 2015,
                     https://themoscowtimes.com/articles/russian-government-cracks-down-on-counterfeit-alcohol-50131
              96
                     UNODC (2010) „The Globalization of Crime – A Transnational Organized Crime Threat Assessment”,
                     http://www.unodc.org/documents/data-and-analysis/tocta/TOCTA_Report_2010_low_res.pdf
              97
                     e.g. Blackstone E. A., Fuhr, J. P and Pociask S. (2014) “The Health and Economic Effects of Counterfeit Drugs“,
                     American Health & Drug Benefits, Vol. 7, No. 4, pp. 216-224,
                     https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4105729/
              98
                     because it is difficult to know with certainty whether it was in fact a fake drug that killed the patient and not, for
                     example, the fact that a good quality drug had been given too late.
              99
                     Natalie Southwick (2013) ‘Counterfeit drugs kill 1mn people annually – Interpol!’, Insight Crime from 24 October
                     2013, http://www.insightcrime.org/news-briefs/counterfeit-drugs-kill-1-million-annually-interpol
              100
                     Nayyar G. M. L., Breman J. G. and Herrington J. (2015) “The Global Pandemic of Falsified Medicines: Laboratory and
                     Field Innovations and Policy Perspectives”, The American Journal of Tropical Medicine and Hygiene 15-0221
                     http://www.ajtmh.org/content/early/2015/04/16/ajtmh.15-0221.full.pdf+html
              101
                     UNODC (2013) „Transnational Organized Crime in West Africa: A Threat Assessment",
                     http://www.unodc.org/documents/data-and-analysis/tocta/West_Africa_TOCTA_2013_EN.pdf, pp. 40-41
              102
                     ibid., p. 43
              103
                     WHO (2016) “Substandard, spurious, falsely labelled, falsified and counterfeit (SSFFC) medical products”, Fact sheet,
                     http://www.who.int/mediacentre/factsheets/fs275/en/
              104
                     Robles Y. R., Casauay, J. F. and Bulatao B. P. (2016), “Addressing the Barriers to Effective Monitoring, Reporting and
                     Containment of Spurious/Substandard/Falsely-labelled/Falsified/Counterfeit Medical Products through Sustainable
                     Multi-stakeholder Collaboration and Community/Consumer-based Interventions”, A report prepared for the
                     Medicines Transparency Alliance, Philippines, http://www.who.int/medicines/areas/coordination/SSFFC_Report.pdf



frontier economics                                                                                                                            52
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 54 of 62 PageID #:485

                                                                     The economic impacts of counterfeiting and piracy



     5.5 Conclusion
              There are substantial wider economic and social costs stemming from counterfeiting
              and piracy. Indeed, our estimates for displacement effects, employment effects,
              supressed FDI and crime probably understate the extent of these costs. This is because
              these estimates do not capture the effects of digital piracy.
              Our econometric analysis of the link between piracy and GDP establishes a link between
              illicit activity and dampened growth, consistent with other empirical studies in this area.
              Erosion of intellectual property rights is associated with poorer standards of governance
              and transparency, reducing incentives to invest or innovate, impacting on the long-term
              growth path of a country. The displacement of genuine activity by illicit activity is also
              likely to reduce efficiency, as the ‘underground’ economy is likely to have more irregular
              supply chains that do not optimally allocate resources. The diversion from genuine to
              criminal activity reduces government tax revenues and may also have serious consumer
              impacts due to regulatory non-compliance.
              We have modelled a number of these wider social costs in detail using data at the
              country and product level. The summary estimates of the wider social costs of
              counterfeiting are shown below. The 2022 forecast is developed by applying projected
              growth in counterfeiting to the 2013 figures.
              Table 12 Summary of estimates of wider impacts of international and domestic
                          counterfeiting
               Result                                    2013         2022 (forecast)
               Estimated
               Displacement of
               economic activity             $470-$597 Billion   $980-$1244 Billion
               Estimated FDI impact               $111 Billion             $231 Billion
               Estimated tax loss             $96-$130 Billion     $199-$270 Billion
               Estimated costs of
               crime due to
               counterfeiting                      $60 Billion             $125 Billion
               Estimated employment
               loss (gross)                      18-23 million            38-49 million
               Estimated employment
               loss (net)                        2-2.6 million        4.2-5.4 million
               Estimated value of lost
               growth (OECD region
               2017)                                     $30-54 Billion
              Source:   Frontier estimates




frontier economics                                                                                                  53
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 55 of 62 PageID #:486

                                                                The economic impacts of counterfeiting and piracy




         6 CONCLUSIONS
              In this section, we project the value of counterfeiting and piracy forward, and
              summarise our results across the four quadrants.

     6.1 Projections of the future incidence of
         counterfeiting and piracy
              We project the estimates forward to
              2022 to show how the scale of
              counterfeiting and piracy may change
              over time.
                                                        $991bn
                                                        We forecast that the value of
              First, we project forward the
                                                        international trade in counterfeit
              OECD/EUIPO’s          estimates      of
              international trade in counterfeit and    goods could reach $991 Billion by
              pirated goods to 2022. We forecast an     2022.
              average annual growth rate in trade of
              counterfeit and pirated goods of 9%.
              This projection is estimated using a proxy for growth in future trade volumes. We draw
              on the World Trade Organisation’s estimates of the annual growth rate of global
              merchandise import volumes, including forecasts to 2017. To forecast beyond 2017, we
              use the average actual and forecast growth rate as appropriate for 2012-17.
              In addition, to account for the growth in counterfeiting and piracy, we use the average
              annual growth rate in the ratio of customs seizures to real imports in the EU and USA.
              These grew by 12% on average over 2005-14. Given that some of the growth in the ratio
              may result from stricter policy and enforcement (leading to an increase in seizures that
              in the past may entered unchecked), we assume that only half of this growth is the
              result of increased counterfeiting and piracy.
              Using our estimate of the future growth rate of trade in counterfeit and pirated goods,
              we forecast that the value of trade in counterfeit and pirated goods could reach $991
              Billion by 2022.

              We carry out a similar exercise to
              illustrate how the size of domestic
              production and consumption of
              counterfeit and pirated goods may
                                                        $524-959bn
              change over time, projecting our 2013     We forecast that the value of
              estimates forward. We forecast an         domestically produced and
              average annual growth rate in domestic    consumed counterfeit goods could
              production and consumption of             range from $524 - $959 Billion by
              counterfeits of 9%.                       2022.
              This is estimated by extrapolating from



frontier economics                                                                                             54
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 56 of 62 PageID #:487

                                                                                  The economic impacts of counterfeiting and piracy


              recent and forecast global GDP growth, as reported by the World Trade Organisation, to
              estimate annual GDP growth of 2.6% on average. Additionally, we account for growth in
              counterfeiting and piracy in the same way as in our projections of future trade in
              counterfeit and pirated goods.
              Using this approach, we forecast that the value of domestically produced and consumed
              counterfeit and pirated goods could range from $524 - $959 Billion by 2022. This is a
              conservative approach to forecasting growth in counterfeiting and piracy. Comparing
              our preferred estimates of domestic counterfeiting and piracy from 2011-13 suggests an
              observed annual growth rate of 14%, although some of this change over time could be
              the result of changes to enforcement policy, or measurement error.

              Following our methodology in the
              previous study, we use two
              different approaches to project
              digital piracy into the future.
                                                                  $384-856bn
               The first approach assumes We forecast that the value of digital
                that all forms of digital piracy piracy in movies, music and software
                will maintain their respective could range from $384 -$856 Billion by
                share of total counterfeiting 2022.
                and piracy over time. Our
                findings for 2015 suggest that the ratio of digital piracy to the value of counterfeit
                and pirated goods calculated in quadrants 1 and 2 lies between 0.20 and 0.25. If this
                ratio stays the same until 2022, the value of digital piracy will be approximately $384
                Billion in 2022, according to our projections for quadrants 1 and 2. Proceeding in the
                same way on a disaggregated level, digital piracy in film will reach approximately
                $289 Billion, digital piracy in music $53 Billion and digital piracy in software $42
                Billion in 2022. This approach is rather conservative because it does not take into
                account that internet usage in general and digital media consumption in particular
                are likely to grow faster over the next couple of years than the non-digital
                components of the market – as they have done in the past. Giving an example for
                media, the digital share of total media spending increased from 25.1% in 2008 to
                40.1% in 2013 and is projected to rise to 50.4% in 2018105. It is likely that this could
                carry through to the share of digital piracy in total counterfeiting and piracy.
               The second approach assumes that digital piracy grows proportionally to global IP
                traffic. In a comprehensive study106 Cisco projects global IP traffic to grow at a
                compound annual growth rate of 22% between 2015 and 2020. If piracy grows at the
                same speed as IP traffic and if the growth rate stays the same until 2022, all else
                being equal, the value of digital piracy is expected to reach $856 Billion in 2022 –
                comprising $644 from digital piracy in film, $117 from digital piracy in music and $95
                from digital piracy in software. This approach is supported by one of the headline




              105
                     McKinsey Global Media Report 2014
              106
                     Cisco Visual Networking Index: Forecast and Methodology, 2015-2020



frontier economics                                                                                                               55
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 57 of 62 PageID #:488

                                                                          The economic impacts of counterfeiting and piracy


                     results of the NetNames study cited above: ‘Internet usage continues to grow at a
                     rapid pace; and with it, so does internet-based infringement.’107
              Combining these two approaches, we forecast that the value of digital piracy in movies,
              music and software could reach from $384 - $856 Billion by 2022.

     6.2 Projection of wider social and economic costs
              As reported in section 5.5, we project changes in wider economic and social costs by
              applying projected growth in counterfeiting figures to the existing (2013) estimates, and
              assuming that the costs grow in line with counterfeiting. Based on that approach, we
              find that:
               Estimated impacts on lost Foreign Direct Investments are $231 Billion
               Estimated tax losses are $199 to $270 Billion
               Estimated costs of crime are $125 Billion

     6.3 Summary of results
              The analysis presented in this report underscores the magnitude of the policy problem
              posed by counterfeiting and piracy. Counterfeiting and piracy activities are broad in
              scope and large in value, and are growing. Using the more robust methodology
              developed by the OECD, and applying this to more recent data, we find that in 2013, the
              economic value of counterfeit and pirated products is estimated at between $0.9 Trillion
              and $1.1 Trillion. Our projections for 2022 show an increase to between $1.9 Trillion to
              2.81 Trillion.

                                                                    Comparing the findings
                                                                    Comparisons between this report and the
                                                                    one we published in 2011 need to be
                                                                    handled with care because of refinements
                                                                    made to the OECD’s methodology.
                                                                    Nonetheless, it is worthy of a review. In our
                                                                    previous report we projected that the value
                                                                    of counterfeiting and piracy activities would
                                                                    be between $1.2 and 1.8 Trillion in 2015. On
                                                                    the basis of the data and approach followed
                                                                    in this report, we adjusted our base data
                                                                    figures from 2013 to create a 2015-year
                                                                    comparison, and we estimate that in 2015,
                                                                    counterfeiting and piracy stood at between
                                                                    $1.1 Trillion and $1.6 Trillion.




              107
                     NetNames (2013) „Sizing the piracy universe“



frontier economics                                                                                                       56
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 58 of 62 PageID #:489

                                                                                 The economic impacts of counterfeiting and piracy


              This report also takes a wider, global approach and a much deeper investigation into the
              broader social economic impacts and finds the losses flowing from these activities are
              significant. In generating our estimates, we consider four aspects of the economy that
              are negatively impacted by counterfeiting and piracy: (i) the magnitude of displaced
              economic activity, (ii) the impact on foreign direct investment, (iv) fiscal costs, and (iv)
              the economic costs of crime. We arrive at a figure of $737 Billion to $898 Billion for
              2013, and projections of between $1.6 Trillion and $1.9 Trillion in 2022. These are non-
              insignificant costs to the global economy, nearly equal to the economic value of
              counterfeit and pirated products.
              This report also implements recognised methodologies to estimate the foregone growth
              and development opportunities that arise from counterfeiting and piracy. We estimate
              that on a global basis, an increase in the incidence of counterfeiting and piracy reduces
              growth rates by between 0.21 and 0.33 percentage points. For the OECD region, this is
              worth between $30 and 54 Billion in 2015 alone in foregone growth opportunities.
              We also estimate significant employment effects: an estimated 2 to 2.6 million jobs lost
              globally in 2013, and projected losses of 4.2 to 5.4 million by 2022.
              Table 13          Summary of estimates of counterfeiting and piracy
              Quadrant        Estimate                                                            2013              2022 (forecast)
              1               Total international trade in counterfeit                     $461 Billion                 $991 Billion
                              goods
              2               Total domestic production and                       $249 - $456Billion            $524 - $959 Billion
                              consumption of counterfeit goods
              3               Digital piracy in film, music and                             $213Billion            $384-856Billion
                              software
                                   -     Digital piracy in film                            $160 Billion            $289-644 Billion
                                   -     Digital piracy in music                            $29 Billion             $53-117 Billion
                                   -     Digital piracy in software                         $24 Billion               $42-95 Billion
                              Total value of counterfeit and pirated              $923 Billion – 1.13         $1.90 -$2.81 Trillion
                              goods                                                           Trillion
              4               Wider economic and social costs


                                   -     Displacement of legitimate                $470-$597 Billion            $980-$1244 Billion
                                         economic activity
                                   -     Estimated reduction in FDI                        $111 Billion                 $231 Billion


                                   -     Estimated fiscal losses                       $96-$130 Billion          $199-$270 Billion


                                   -     Estimated costs of crime                           $60 Billion                 $125 Billion
                              Total Wider economic and social costs          $737           Billion-898
                                                                             Billion                      $1.54 - $1.87 Trillion
                              Estimated employment losses                    2-2.6 million                4.2-5.4 million
                              Foregone economic growth in OECD
                              2017                                           $30 Billion to $54 Billion
              Source:   Frontier estimates based on OECD 2013 data on counterfeiting in international trade, and UN trade and GDP
                        data to derive estimates for domestic production and consumption. Data for Piracy based on latest industry
                        sources (2015).




frontier economics                                                                                                                     57
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 59 of 62 PageID #:490

                                                                  The economic impacts of counterfeiting and piracy


              It is important to continue to highlight the scale of the challenge posed by counterfeiting
              and piracy globally. We believe that a number of next steps are important, including the
              following.
               Further research into the prevalence of counterfeiting and piracy of physically
                traded goods that don’t cross borders. Our analysis infers the prevalence of
                domestically produced and consumed counterfeits using the OECD/EUIPO analysis of
                internationally traded counterfeits. Further research would help ensure more
                precise estimates of the scale of domestic counterfeiting in future.
               The digital piracy landscape is changing rapidly. Further data collection and analysis
                to understand the scale of growing forms of digital piracy (e.g. gaming, copyright
                infringing user generated content, TV series) would help policymakers to better
                target digital piracy.
                     Further analysis of and improvements to the customs seizures data that underlies
                     the OECD/EUIPO analysis would be beneficial, for example in helping policymakers
                     build up a picture of how prevalence of counterfeiting in different sectors and
                     geographies varies year on year.
              As noted at the beginning of this report, measuring the scale of counterfeiting and
              piracy not only helps us to understand the size of the problem, and the related social
              costs, but more importantly, it helps inform policymakers. With greater awareness of
              and appreciation for the enormous size of the problem and the significant impacts of
              counterfeiting and piracy on consumers, society, government and business,
              policymakers are better equipped to assign greater priority to fighting these crimes and
              allocating resources appropriately towards combating counterfeiting and piracy.




frontier economics                                                                                               58
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 60 of 62 PageID #:491

                                                                                  The economic impacts of counterfeiting and piracy




     ANNEX A                         CONSTRUCTING AN AVERAGE
                                     PRICE OF MOVIES
              Table 14           Movie watching behaviour and average prices in the US
               Activity                       Percentage                    Percentage within             Price per movie ($)
                                                                            movie consumption
               Watch TV live                                       34%                 n/a                           n/a
               Play Games owned                                    12%                 n/a                           n/a
               Subs. Stream
               TV/Movies                                           10%                           26%                           0.51
               Watch TV on DVR                                      8%                 n/a                           n/a
               Watch TV/Movies
               owned on Disc                                        7%                           18%                           4.72
               Play Games Online
               Free                                                 6%                 n/a                           n/a
               Watch TV/Movies
               free on internet                                     5%                           13%                               0
               Watch TV/Movies
               owned Digitally                                      4%                           10%                           4.72
               Watch TV/Movies
               rented on disc                                       4%                           10%                           4.72
               Watch TV on Cable
               VoD                                                  4%                 n/a                           n/a
               Watch Movies in
               Theatres                                             3%                           14%                           8.43
               Play games rented                                    2%                 n/a                           n/a
               Watch movies
               rented PP/VOD                                        1%                            5%                           0.51
               Watch movies
               rented digitally (1 x
               Fee)                                                 1%                            5%                           4.72
               Weighted Average
               Price                                                                                                           3.35
              Source :   Percentages calculated from Nielsen (2015) Home Entertainment Consumer Trends – Digital Transition Tracker
                         Report, accessible at http://www.slideshare.net/JonathanBlumKurtz/home-entertaiment-consumer-trends;
                         conversion to Percentages within movie consumption carried out by using the shares of TV and movies within
                         Netflix consumption from Nielsen (2014)The Digital Consumer, accessible at
                         http://www.slideshare.net/tinhanhvy/the-digital-consumer-report-2014-nielsen; Price per Movie (dollars) from
                         http://money.cnn.com/2012/03/22/technology/streaming-movie-sales/ (average prices of ‘physical’ and
                         ‘online’ movies in the US in 2012, which we have attributed to the above categories as appropriate) and
                         http://www.the-numbers.com/market/ (average cinema ticket in the US in 2015); Percentages within movie
                         consumption were taken as weights for calculating the weighted average price




frontier economics                                                                                                                      59
        Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 61 of 62 PageID #:492

                                                                                    The economic impacts of counterfeiting and piracy




     ANNEX B                         CONSTRUCTING AN AVERAGE
                                     PRICE OF MUSIC
              Table 15           Music shipments, revenues and prices in the US
               Format                           Dollar value              Units         Tracks (million)           Average price
                                                 ($millions)           (million)                                    per track ($)
               Total physical retail
               units
                 CD                                   1520.8              122.9                   1229.0                      1.24
                 CD Single                                 1.2                0.4                      0.8                    1.50
                 LP/EP                                 416.2                16.9                     84.5                     4.93
                 Vinyl Single                              6.1                0.5                      1.0                    6.10
                 Music Video                             73.2                 3.3                    33.0                     2.22
                 DVD Audio                                 5.4                0.2                      2.0                    2.70
               Digital Permanent
               Download
                 Download Single                      1226.9               1021                   1021.0                      1.20
                 Download Album                       1090.7              109.4                   1094.0                      1.00
                 Kiosk                                     3.7                2.2                    17.6                     0.21
                 Music Video                               6.4                3.2                      3.2                    2.00
               Digital Subscription
               & Streaming
                 Tracks                                 1604            317200                    2114.7                      0.76
               Weighted Average
               Price                                                                                                          1.06
              Source:    Dollar values and units (except for streamed tracks) are taken from RIAA 2015 Year-End Industry Shipment and
                         Revenue Statistics; streamed track units are “streaming equivalent tracks” (where 150 streams are equivalent
                         to one track) based on the streams figure given by the 2015 Nielsen Music U.S. Report; conversion to Tracks
                         was done making assumptions on the number of tracks per medium; Average prices per track are calculated by
                         dividing the Dollar value by the number of tracks; track numbers were taken as weights for calculating the
                         weighted average price
              Note:      We use stream equivalent tracks instead of streams because as people listen to the same stream multiple
                         times, counting each of these as one track would decrease the average price below a reasonable level.




frontier economics                                                                                                                      60
     Case: 1:20-cv-02421 Document #: 16-3 Filed: 04/23/20 Page 62 of 62 PageID #:493

                                                 The economic impacts of counterfeiting and piracy




www.frontier-economics.com
frontier economics                                                                              61
